Case 8:18-bk-13864-ES                 Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35        Desc
                                       Main Document    Page 1 of 69


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 KRISTINE A. THAGARD, #94401
   kthagard@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7

 8                                     UNITED STATES BANKRUPTCY COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11    In re                                                  Case No. 8:18-bk-13864-ES
12    FRIENDLY VILLAGE GP, LLC,                              Chapter 7
13                          Debtor.                          TRUSTEE’S FOURTH MOTION FOR
                                                             ORDER EXTENDING THE TIME TO
14                                                           ASSUME OR REJECT EXECUTORY
                                                             CONTRACTS OR, ALTERNATIVELY,
15                                                           FOR ORDER AUTHORIZING THE
                                                             TRUSTEE TO ASSUME ESCROW AND
16                                                           BUYBACK AGREEMENT PURSUANT
                                                             TO 11 U.S.C. § 365(A); MEMORANDUM
17                                                           OF POINTS OF AUTHORITIES; AND
                                                             DECLARATION OF RICHARD A.
18                                                           MARSHACK IN SUPPORT
19                                                           Hearing
                                                             Date:       November 19, 2019
20                                                           Time:       10:30 a.m.
                                                             Ctrm:       5A
21                                                           Location:   United States Bankruptcy Court
                                                                         411 W. Fourth Street
22                                                                       Santa Ana, CA 92701-4593
23

24

25

26

27

28


     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES                    Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                                Desc
                                          Main Document    Page 2 of 69


 1                                                         TABLE OF CONTENTS
 2

 3 1.          Summary of Argument ..............................................................................................................1

 4 2.          Procedural Background..............................................................................................................1

 5             A.         Statement of Facts..........................................................................................................1

 6                        i.         The State Court Action ......................................................................................2

 7                        ii.        Insurance Carrier Litigation...............................................................................3
 8                        iii.       Prior extension of assumption or rejection deadline..........................................3
 9             B.         The Escrow and Buyback Agreement............................................................................4
10
               C.         Trustee’s Marketing Efforts...........................................................................................5
11
     3.        Legal Argument .........................................................................................................................5
12
               A.         The Escrow Agreement and Buyback Agreement are executory contracts...................5
13
               B.         While the default statutory time to assume or reject executory contracts is 60
14                        days, the Court may grant the trustee additional time, for cause...................................6
15                        i.         Because an extension of the deadline to assume or reject executory
                                     contracts will maximize the value of the Estate, there is cause for a
16
                                     further extension of time....................................................................................8
17
               C.         Assumption of the Escrow and Buyback Agreement is in the best interest of
18                        the Estate........................................................................................................................9

19 4.          Conclusion ...............................................................................................................................10
20 Declaration of Richard A. Marshack ...................................................................................................12

21

22

23

24

25

26

27

28

                                                                                i
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES                   Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                         Desc
                                         Main Document    Page 3 of 69


 1                                                    TABLE OF AUTHORITIES
 2 Cases

 3 Durkin v. Benedor Corp. (In re G.I. Industries),

 4      204 F.3d 1276, 1282 (9th Cir. 2000) .............................................................................................. 10
 5 Hickman v. Hana,

 6      384 B.R. 832, 840 (B.A.P. 9th Cir. 2008) ........................................................................................ 7
 7 In re Drahn,

 8      405 B.R. 470, 474 (Bankr. N.D. Iowa 2009).................................................................................... 8
 9 In re Muir Training Technologies, Inc.,

10      120 B.R. 154, 158-59 (Bankr. S.D. Cal. 1990) ............................................................................ 7, 8
11 In re Southwest Aircraft Services, Inc.,

12      831 F.2d 848 (9th Cir. 1987) ............................................................................................................. 7
13 In re Telemark Management Co., Inc.,

14      51 B.R. 623, 625 (Bankr. W.D. Wis. 1984) ..................................................................................... 8
15 In re Texscan Corp.,

16       976 F.2d 1269, 1272 (9th Cir. 1992) ............................................................................................... 5
17 In re Tompkins,

18      95 B.R. 722, 724 (B.A.P. 9th Cir. 1989) ........................................................................................... 7
19 In re Victoria Station,

20      88 B.R. 231, 236 n.7 (B.A.P. 9th Cir. 1988) ................................................................................ 6, 7
21 In re Wedtech Corp.,

22      72 B.R. 464, 471-73 (Bankr. S.D.N.Y. 1987) .......................................................................... 6, 7, 8
23 Official Creditors’ Committee v. X10 Wireless Technology, Inc.

24      (In re X10 Wireless Technology, Inc.,
25      2005 Bankr. LEXIS 3376 at *8 (B.A.P. 9th Cir. 2005).................................................................. 10
26 Pacific Shores Development, LLC v. At Home Corp. (In re At Home Corp.),

27      392 F.2d 1064, 1072 (9th Cir. 2004) .............................................................................................. 10
28

                                                                            ii
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES                     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                            Desc
                                           Main Document    Page 4 of 69


 1 Pinnacle Restaurant at Big Sky, LLC v. CH SP Acquisitions (In re Spanish Peaks Holdings II, LLC),

 2       862 F.3d 1148, 1156 (9th Cir. 2017) ............................................................................................ 6, 9
 3 Spanish Peaks,

 4       862 F.3d at 1155-57.......................................................................................................................... 8
 5 Statutes

 6 11 U.S.C. § 363(f)(1) ............................................................................................................................ 9

 7 11 U.S.C. § 365(1) ................................................................................................................................ 8

 8 11 U.S.C. § 365(a) ........................................................................................................................ 10, 11

 9 11 U.S.C. § 365(d) ................................................................................................................................ 9

10 11 U.S.C. § 365(d)(1) ............................................................................................................... 6, 11, 12

11 11 U.S.C. § 365(d)(4) ........................................................................................................................... 8

12 11 U.S.C. § 365(h) ................................................................................................................................ 9

13 11 U.S.C. § 365(1) ................................................................................................................................ 7

14 Section 365(d)(1) .................................................................................................................................. 7

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              iii
      MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES           Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                  Desc
                                 Main Document    Page 5 of 69


 1 TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY COURT

 2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED

 3 PARTIES:

 4            Richard A. Marshack, the duly appointed and acting chapter 7 trustee (“Trustee”) for the
 5 bankruptcy estate (“Estate”) of Friendly Village GP, LLC (“Debtor”), respectfully submits this

 6 fourth motion (“Motion”) for order further extending the deadline to assume certain unexpired leases

 7 and executory contracts together with any and all related agreements or, in the alternative, if the

 8 Court will not extend the time to assume or reject executory contracts and unexpired leases,

 9 authorizing the Trustee to assume the executory contracts described below, to the extent that Debtor

10 has an interest in such executory contracts.

11 1.         Summary of Argument
12            In a Chapter 7 case, a bankruptcy trustee has a limited time to decide whether to assume or
13 reject executory contracts, but such limited time may be extended for cause. In this case, the

14 Trustee’s ability to market and sell all assets of the Estate will be severely hampered by the

15 expiration of the period to assume or reject executory contracts. Trustee thus respectfully requests

16 that the time to assume or reject executory contracts and unexpired leases be further extended for

17 approximately 100 days from December 6, 2019, through and including March 16, 2020. The

18 Trustee is in the process of selling the Property (defined below), and the underlying state court

19 action is still ongoing.

20            In the alternative, if the Court is not inclined to grant the extension of the period to assume or
21 reject executory contracts (which would be in the best interest of the Estate), the Trustee respectfully

22 requests that the Court authorize him to assume the Escrow Agreement and Buyback Agreement, as

23 defined below.

24 2.         Procedural Background
25            A.       Statement of Facts
26            On October 21, 2018 (“Petition Date”), Friendly Village GP, LLC (“Debtor” or “FVGP”)
27 filed a voluntary petition under Chapter 7 of Title 11 of the United States Code.

28 / / /

                                             1
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES           Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35               Desc
                                 Main Document    Page 6 of 69


 1            The Debtor is the general partner of Friendly Village MHP Associates, L.P. (“FVLP”), an
 2 entity operating a mobile home park located at 5450 North Paramount Blvd., Long Beach, California

 3 90805 (“Property”). Debtor is owned by the family trusts of the two principals of FVGP,

 4 Mr. Michael Scott and Mr. Lee Kort. On November 4, 2018, as Dk. No. 24, the Debtor filed its

 5 Schedules (“Schedules”).

 6                     i.    The State Court Action
 7            These related bankruptcy cases were precipitated by ongoing state court litigation
 8 commenced on August 13, 2015, by Debtor’s tenants in the Superior Court of the State of California,

 9 County of Los Angeles, entitled Celestino Acosta, an individual, et al., v. City of Long Beach, a

10 municipality; Friendly Village Mobile Associates L.P., D.B.A. Friendly Village of Long Beach, a

11 California Limited Liability Company; Friendly Village MHP Associates L.P., D.B.A. Friendly

12 Village of Long Beach, a California Limited Liability Company; Friendly Village, GP, LLC, a

13 California Limited Liability Company; Sierra Corporate Management, Inc.; Kort and Scott

14 Financial Group LLC; and Does 1-100, assigned as Case No. BC591412 (“State Court Action”).

15            On the Petition Date, the State Court Action was in the midst of a multi-week jury trial. On
16 October 22, 2018, the Trustee filed a motion for relief from the automatic stay as Dk. No. 10 (“RFS

17 Motion”), to allow the underlying State Court Action to continue trial to liquidate all of the

18 Plaintiff’s claims at trial in the State Court Action versus a contested claim objection process in the

19 bankruptcy. On October 25, 2018, as Dk. No. 20, the Court entered an order granting the RFS

20 Motion (“RFS Order”).

21            In late November 2018, the jury returned verdicts awarding approximately thirty spaces
22 $5.5 million in actual damages, and $3,440,212 in punitive damages. The jury also awarded

23 $3,440,212 in punitive damages against FVLP, $8,600,530 in punitive damages against Sierra

24 Corporate Management, Inc., and $18,921,166 in punitive damages against Kort & Scott Financial

25 Group, LLC. Phase 1 of the trial included the claims of several dozens of the tenants. Subsequent

26 phases of the trial will cover the claims of the remaining tenants.

27 / / /

28 / / /

                                             2
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES           Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                Desc
                                 Main Document    Page 7 of 69


 1                     ii.    Insurance Carrier Litigation
 2            Prior to the Petition Date, on May 24, 2018, the Debtor, FVLP, Sierra Corporate
 3 Management, and Kort & Scott Financial Group, LLC filed their first amended complaint for

 4 declaratory relief in a separate state court action in the Superior Court of the State of California,

 5 County of Los Angeles, entitled Friendly Village Mobile Associates LP, d/b/a Friendly Village of

 6 Long Beach, a California limited partnership; Sierra Corporate Management, Inc., a California

 7 corporation; Friendly Village MHP Associates, L.P., d/b/a Friendly Village of Long Beach, a

 8 California limited partnership; Friendly Village GP, LLC, a California limited liability company;

 9 Kort & Scott Financial Group, LLC, a California limited liability company, v. American Reliable

10 Insurance Company, an Arizona corporation; Wesco Insurance Company, a Delaware corporation;

11 Gotham Insurance Company, a New York corporation; National Union Fire Insurance Company of

12 Pittsburgh, PA., a Pennsylvania corporation, and Does 1-100, inclusive, assigned as Case

13 No. BC 702267 (“Insurance Coverage Complaint”).

14            On August 13, 2018, Gotham filed a cross-complaint against the Debtors (“Gotham Cross-
15 Complaint”). On the same day, National Union filed a cross-complaint against the Debtors

16 (“National Union Cross-Complaint”). On August 20, 2018, Interstate filed a cross-complaint

17 against the Debtors (“Interstate Cross-Complaint,” collectively with the Gotham Cross-Complaint

18 and National Union Cross-Complaint referred to as the “Carrier Cross-Complaints;” the Carrier

19 Cross-Complaints, collectively with Insurance Coverage Complaint referred to as the “Insurance

20 Carrier Litigation”).

21            On March 5, 2019, as Dk. No. 68, the Trustee filed a stipulation for relief from the
22 automatic stay in order to allow the Insurance Carrier Litigation to proceed. On March 6, 2019, as

23 Dk. No. 69, the Court entered an order approving the stipulation and allowing the Insurance Carrier

24 Litigation to proceed.

25                     iii.   Prior extension of assumption or rejection deadline
26            On December 19, 2018, as Dk. No. 36, the Trustee filed his first motion for an order
27 extending the time to assume or reject as executory contracts and unexpired leases or, in the

28 alternative, authorizing the Trustee to assume the Escrow and Buyback Agreements (“Extend

                                             3
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                     Desc
                                  Main Document    Page 8 of 69


 1 Motion”). On January 25, 2019, as Dk. No. 52, the Court entered an order granting the Extend

 2 Motion, extending the deadline to assume or reject executory contracts to June 18, 2019 (“Extend

 3 Order”).

 4            On May 30, 2019, as Dk. No. 80, the Trustee filed his second motion for an order extending
 5 the time to assume or reject as executory contracts and unexpired leases or, in the alternative,

 6 authorizing the Trustee to assume the Escrow and Buyback Agreements (“Second Extend Motion”).

 7 On June 25, 2019, as Dk. No. 87, the Court entered an order granting the Extend Motion, extending

 8 the deadline to assume or reject executory contracts to August 31, 2019 (“Second Extend Order”).

 9            On August 1, 2019, as Dk. No. 96, the Trustee filed his third motion for an order extending
10 the time to assume or reject as executory contracts and unexpired leases or, in the alternative,

11 authorizing the Trustee to assume the Escrow and Buyback Agreements (“Third Extend Motion”).

12 On September 9, 2019, as Dk. No. 108, the Court entered an order granting the Extend Motion,

13 extending the deadline to assume or reject executory contracts to December 6, 2019 (“Third Extend

14 Order”). A true and correct copy of the Third Extend Order is attached to the Marshack Declaration

15 as Exhibit “1.”

16            B.       The Escrow and Buyback Agreement
17            Previously, Daniel C. Fischer, and Michael Mowrey, on behalf of Friendly Village Mobile
18 Associates LP1 (“FV1”), ostensibly entered into an agreement (“Escrow Agreement”) with City

19 National Bank (“CNB”), and Debtor, whereby certain payments made by or on behalf of JDi Data

20 Corporation and AIG Specialty Insurance Company would be placed into an escrow account, and

21 subject to the control of an escrow agent. A true and correct copy of the Escrow Agreement is

22 attached to the Marshack Declaration as Exhibit “2.” Sometime later, FV1 entered into a policy

23 buyback and release agreement with Debtor and AIG Specialty Insurance Company (“AIG”)

24 (“Buyback Agreement”). A true and correct copy of the Buyback Agreement is attached to the

25 Marshack Declaration as Exhibit “3.”

26

27

28   1
      FV1 is NOT the same entity as Friendly Village MHP Associates, L.P. – FV1 sold the mobile home park to Friendly
     Village MHP Associates, L.P. (the related debtor).
                                                            4
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                  Desc
                                  Main Document    Page 9 of 69


 1            The named parties to the Buyback Agreement are Daniel C. Fischer, in his capacity as a
 2 former partner of Friendly Village Mobile Associates LP (previously defined as “FV1” and which is

 3 not FVLP but the entity that sold the park to Debtor), a dissolved limited partnership; Michael

 4 Mowrey, in his capacity as a former partner of FV1; Walter E. Novick, in his capacity as a former

 5 partner of FV1, and this Debtor FVGP. For some reason Lee M. Kort (a partner of Debtor, but not

 6 of FV1 that sold the property to FVLP) executed the Buyback Agreement on behalf of FV1.

 7            C.       Trustee’s Marketing Efforts
 8            All of the Trustee’s efforts in this case have been to preserve the value of the Property, in
 9 order to maximize the value of the Estate for the benefit of creditors. The Trustee continues his

10 efforts marketing, entertaining offers, and negotiating for the sale of the Property. Because the

11 assumption or rejection of executory contracts and unexpired leases may have a significant impact

12 on the value of bids for the Property, it is in the best interest of the Estate, and will maximize the

13 Estate’s value, if the Trustee retains the option to assume or reject all remaining executory contracts.

14             The Trustee is in the process of finalizing a sale of the Property. He anticipates filing a
15 motion for the sale of the Property within the next few weeks for hearing in December. While the

16 Trustee anticipates that the sale will be closed sometime this year or early next year, the Trustee

17 nonetheless requests that the Court further extend the deadline to assume or reject executory

18 contracts so that the Estate may preserve its value in the unlikely event that the sale cannot be

19 consummated.

20 3.         Legal Argument
21            A.       The Escrow Agreement and Buyback Agreement are executory
22                     contracts
23            An executory contract is one on which performance is due to some extent on both sides. In
24 executory contracts the obligations of both parties are so far unperformed that the failure of either

25 party to complete performance would constitute a material breach and thus excuse the performance

26 of the other. In re Texscan Corp., 976 F.2d 1269, 1272 (9th Cir. 1992) (internal quotation marks,

27 brackets, and ellipses omitted). The first step of the test is to “evaluate the obligations of both parties

28 and determine whether they are material obligations.” Id. Next, there must be a determination made

                                             5
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                 Desc
                                  Main Document    Page 10 of 69


 1 as of the petition date of whether “either party’s failure to perform its remaining obligations would

 2 give rise to a material breach and excuse performance.” Id. “If either party has ‘substantially

 3 performed’ its side of the bargain, such that the party’s failure to perform further would not excuse

 4 performance by the other party, then the contract is executory.” Id.

 5            The Escrow Agreement and Buyback Agreement are executory contracts, because certain
 6 material obligations have not been performed on both sides.

 7            B.       While the default statutory time to assume or reject executory
 8                     contracts is 60 days, the Court may grant the trustee additional time,
 9                     for cause
10            In a Chapter 7 case, “if the trustee does not assume or reject an executory contract or
11 unexpired lease of residential real property or of personal property of the debtor within 60 days after

12 the order for relief…” then “such contract or lease is deemed rejected.” 11 U.S.C. § 365(d)(1); see

13 Pinnacle Restaurant at Big Sky, LLC v. CH SP Acquisitions (In re Spanish Peaks Holdings II, LLC),

14 862 F.3d 1148, 1156 (9th Cir. 2017). The court may allow the trustee “additional time” to assume or

15 reject an executory contract, “for cause.” 11 U.S.C. § 365(d)(1). A number of important factors are

16 involved when the court makes a determination of whether there is cause to allow additional time to

17 assume or reject an executory contract. In re Victoria Station, 88 B.R. 231, 236 n.7 (B.A.P. 9th Cir.

18 1988) (citing In re Wedtech Corp., 72 B.R. 464, 471-73 (Bankr. S.D.N.Y. 1987)). In the context of a

19 Chapter 11 debtor-lessee, factors that have been considered in the Ninth Circuit when determining

20 whether there is cause to allow additional time to assume or reject executory contracts include:

21            1.       Whether the [executory contract] is the primary asset of the debtor;
22            2.       Whether the lessor has a reversionary interest in the building built by debtor on the
23                     landlord’s land;
24            3.       Whether the debtor has had time to intelligently appraise its financial situation and
25                     potential value of its assets in terms of the formulation of a plan;
26            4.       Whether the lessor continues to receive rental payments and whether the debtor fails
27                     to pay the rent reserved in the [executory contract];
28 / / /

                                             6
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                    Desc
                                  Main Document    Page 11 of 69


 1            5.       Whether the lessor will be damaged beyond compensation available under the
 2                     Bankruptcy Code due to the debtor’s continued occupation;
 3            6.       Whether the case is exceptionally complex and involves a large number of [executory
 4                     contracts];
 5            7.       Whether need exists for judicial determination of whether the [executory contract] is
 6                     a disguised security agreement;
 7            8.       Whether the debtor has failed or is unable to formulate a plan when it has had more
 8                     than enough time to do so; and
 9            9.       Any other factors bearing on whether the debtor has had a reasonable amount of time
10                     to decide to assume or reject the [executory contract].
11 In re Muir Training Technologies, Inc., 120 B.R. 154, 158-59 (Bankr. S.D. Cal. 1990) (citing

12 Wedtech, supra at 471-72). The term “for cause” is not defined for the purposes of Section

13 365(d)(1). See Hickman v. Hana (In re Hickman), 384 B.R. 832, 840 (B.A.P. 9th Cir. 2008) (“The

14 term ‘for cause’ is defined in the Bankruptcy Code only by way of a list of three examples –

15 unreasonable delay prejudicial to creditors, nonpayment of filing fees, and not filing schedules – that

16 is plainly incomplete”).

17            Some courts have interpreted the meaning of extending the trustee’s time to assume or reject
18 executory contracts “for cause” in Section 365(d)(4). See, e.g., Victoria Station, 88 B.R. at 236 n.7.

19 Any such motion to extend the period for assumption or rejection must be made prior to the deadline

20 to assume or reject executory contracts. In re Tompkins, 95 B.R. 722, 724 (B.A.P. 9th Cir. 1989)

21 (citing In re Southwest Aircraft Services, Inc., 831 F.2d 848 (9th Cir. 1987)).2 The time limit set forth

22 in 11 U.S.C. § 365(d)(1) is to allow the “trustee. . . sufficient time to identify the relevant contracts

23 and determine how best to protect the interests of the estate while ensuring that other parties receive

24 prompt resolution of their rights and remedies.” In re Drahn, 405 B.R. 470, 474 (Bankr. N.D. Iowa

25

26
     2
     The Ninth Circuit in In re Southwest Aircraft Services, Inc., 831 F2d 848 (9th Cir. 1987) analyzed the
27 provisions of 11 U.S.C. § 365(d)(4) and held “[i]f, however, the 60-day term modifies ‘for cause,’ then while
   the cause must arise within 60 days (and implicitly the debtor must file its motion to show cause within that
28 period), there is no express limit on when the bankruptcy court must hear and decide the motion. This more
   liberal reading of the statue would allow the bankruptcy courts to operate with greater freedom and flexibility.
   It is the one we adopt.”
                                             7
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES           Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                Desc
                                 Main Document    Page 12 of 69


 1 2009). “Cause” can be found when “the trustee can not make an informed determination of the best

 2 interest of the estate within [the deadline to assume or reject]. . .” In re Telemark Management Co.,

 3 Inc., 51 B.R. 623, 625 (Bankr. W.D. Wis. 1984).

 4                     i.    Because an extension of the deadline to assume or reject
 5                           executory contracts will maximize the value of the Estate, there
 6                           is cause for a further extension of time
 7            Under the Wedtech factors to determine cause to extend the deadline to assume or reject
 8 executory contracts, there is ample cause to grant a second extension. Firstly, to distinguish prior

 9 cases, this Debtor, through FVLP, is the lessor of property, as opposed to the lessee of property.

10 Therefore, the factors stated in Muir Training Technologies, supra, may not be directly applicable to

11 this case. In cases where the bankrupt debtor is the lessee of real property, it would typically

12 continue to occupy the leasehold with stringent restrictions on the landlord’s ability to collect rent,

13 and the debtor-lessee’s obligation (and, indeed, authorization) to pay rent to the creditor-landlord.

14 However, where the bankrupt debtor is the lessor of property, even if the trustee rejects an unexpired

15 lease, the tenants may elect to retain their rights under such rejected lease. 11 U.S.C. § 365(h).

16            Importantly, the Estate’s executory contracts and unexpired leases are perhaps the primary
17 asset of the Estate – insurance policies of the Debtor provide tens of millions of dollars of potential

18 liability coverage, which will be a significant source of recovery in the State Court Action, and the

19 Leases are the Estate’s primary source of revenue, and most valuable, marketable asset.

20            Secondly, a sale of the Property may be effectuated free and clear of unexpired leases if they
21 have not been rejected or deemed rejected under 11 U.S.C. § 365(d). See, e.g., Spanish Peaks,

22 862 F.3d at 1155-57 (“Section 363(f)(1) authorized the sale of SHP’s property free and clear of the

23 Pinnacle and Opticom leases. Since the trustee did not reject the leases, section 365 was not

24 implicated.”). Either an assumption or rejection of unexpired releases will impair the Trustee’s

25 freedom to sell the Property, because it is unclear that such sale could be effectuated free and clear

26 of assumed or rejected leases. As potential buyers of the Property may wish to purchase the Property

27 free and clear of unexpired leases, and may not wish to purchase the Property subject to unexpired

28 / / /

                                             8
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES           Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                  Desc
                                 Main Document    Page 13 of 69


 1 leases, it is in the best interest of the Estate to grant a further extension of time to assume or reject

 2 unexpired leases.

 3            Also, as explained in the original Extend Motion, this case is unusually complex, with a
 4 large number of executory contracts. Additionally, there is complicated, multifaceted litigation

 5 which will significantly affect the Debtor and the calculus regarding the decision of whether to

 6 assume or reject a particular executory contract. Until the judgment in the State Court Action is

 7 final, or the current negotiations for a global settlement are finalized, the Trustee simply does not

 8 have the requisite information to determine whether assumption or rejection of the Policies, in turn,

 9 is in the best interest of the Estate. For example, if the judgment in the State Court Action is

10 ultimately determined to be outside the coverage provided by one of the Policies, then such policy

11 has no benefit to the Estate. The Trustee has attended multiple days of mediation with some of the

12 insurance carriers in an attempt to reach a resolution. The Trustee has reached a settlement of the

13 Insurance Carrier Litigation, pending approval by the Court of a motion to approve that settlement

14 agreement.

15            C.       Assumption of the Escrow and Buyback Agreement is in the best
16                     interest of the Estate
17            If the Court is not inclined to grant an extension of the deadline to assume or reject as
18 requested above, the Trustee respectfully requests that the Court authorize him to assume the Escrow

19 Agreement and Buyback Agreement, for the reasons stated below. Section 365(a) of the Bankruptcy

20 Code provides, in pertinent part, that a trustee, “subject to the court’s approval, may assume or reject

21 any executory contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a); see Coleman Oil Co. v.

22 Circle K Corp. (In re Circle K Corp.), 190 B.R. 370, 374-75 (B.A.P. 9th Cir. 1995). In a Chapter 7

23 case, “if the trustee does not assume or reject an executory contract or unexpired lease of residential

24 real property or of personal property of the debtor within 60 days after the order for relief…” then

25 “such contract or lease is deemed rejected.” 11 U.S.C. § 365(d)(1); see Pinnacle Restaurant at Big

26 Sky, LLC v. CH SP Acquisitions (In re Spanish Peaks Holdings II, LLC), 862 F.3d 1148, 1156 (9th

27 Cir. 2017).

28 / / /

                                             9
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES           Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                  Desc
                                 Main Document    Page 14 of 69


 1            “Whether to assume or reject an executory contract is left to the business judgment of the
 2 trustee or debtor in possession.” Official Creditors’ Committee v. X10 Wireless Technology, Inc. (In

 3 re X10 Wireless Technology, Inc., 2005 Bankr. LEXIS 3376 at *8 (B.A.P. 9th Cir. 2005) (citing

 4 Durkin v. Benedor Corp. (In re G.I. Industries), 204 F.3d 1276, 1282 (9th Cir. 2000)). “In exercising

 5 that business judgment, the trustee or debtor in possession must demonstrate that assumption will

 6 benefit the estate.” Id. at *8-9. Section 365(d) authorizes a bankruptcy court to equitably provide

 7 retroactive relief which relates back to the date of the filing of a motion to assume or reject an

 8 executory contract. Pacific Shores Development, LLC v. At Home Corp. (In re At Home Corp.), 392

 9 F.2d 1064, 1072 (9th Cir. 2004).

10            If the Court is not inclined to grant a further extension of the time for the Trustee to assume
11 or reject executory contracts and unexpired leases, the assumption of the Escrow and Buyback

12 Agreements is likely in the best interest of the Estate. Under the Escrow and Buyback Agreements,

13 $1.5 million is being held pending the ultimate disposition of the State Court Action (which is still

14 ongoing) and subsequent litigation which will apportion the proportionate liability of the escrowed

15 funds to pay any judgments for which Debtor is ultimately judged liable. Under the Escrow

16 Agreement, Debtor may not have any detrimental obligations to perform, if the Escrow Agreement is

17 assumed. Moreover, if the Escrow Agreement is assumed, the over $1.5 million in escrowed funds

18 may continue to be made available as an available asset to Debtor. Risking the dissipation of this

19 asset by allowing the Escrow Agreement to be deemed rejected could potentially be extremely

20 harmful to the Estate. However, under the Buyback Agreement, Debtor (if it is a party) may have a

21 continuing obligation to indemnify and defend AIG. The Trustee believes that even if the Debtor

22 must defend and indemnify AIG against claims by other insurers, the overall recovery from the

23 escrowed funds of $1.5 million is a substantial asset which has net value for the Estate.

24 4.         Conclusion
25            The Trustee requests that this Court enter an order:
26            (1) Granting this motion in its entirety;
27 / / /

28 / / /

                                             10
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35               Desc
                                  Main Document    Page 15 of 69


 1            (2) Extending the deadline to assume or reject executory contracts and unexpired leases by
 2                 approximately 100 days through and including March 16, 2020, or any other time period
 3                 which the court considers reasonable and proper; and
 4            (3) Granting to the trustee such other and further relief as the court may deem just and
 5                 proper;
 6 Or, in the alternative:

 7            (1) To the extent that the court denies extension of the 11 U.S.C. § 365(d)(1) deadline,
 8                 approving assumption of the escrow agreement effective as of the petition date;
 9            (2) Authorizing trustee to take any and all steps necessary to fully perform debtor’s
10                 outstanding obligations under the escrow agreement, including negotiating with the other
11                 parties to the escrow agreement to provide instructions to CNB for the orderly
12                 distribution of escrowed funds; and
13            (3) Granting to the Trustee such other and further relief as the Court may deem just and
14                 proper.
15

16    Dated: October 28, 2019                     MARSHACK HAYS LLP
17
                                                  By: /s/ Kristine A. Thagard
18                                                     D. EDWARD HAYS
                                                       KRISTINE A. THAGARD
19                                                     Attorneys for Chapter 7 Trustee,
                                                       RICHARD A. MARSHACK
20

21

22

23

24

25

26

27

28

                                             11
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                 Desc
                                  Main Document    Page 16 of 69


 1                                  Declaration of Richard A. Marshack
 2            I, RICHARD A. MARSHACK, declare as follows:
 3            1.       I am an individual over 18 years of age and competent to make this Declaration.
 4            2.       If called upon to do so, I could and would competently testify as to the facts set
 5 forth in this Declaration.

 6            3.       I am the duly appointed Chapter 7 trustee in the Chapter 7 case of Friendly
 7 Village GP, LLC (“Debtor”).

 8            4.       I have personal knowledge of some of the terms set forth in this Declaration, and
 9 if called upon to do so, I could and would competently testify to these facts, as to other matters I

10 have knowledge based on information and belief.

11            5.       I make this Declaration in support of my motion for order to further extend the
12 deadline to assume or reject executory contracts or, in the alternative, to assume the escrow and

13 buyback agreements defined below (“Motion”).

14            6.       All terms not defined herein are used as they are defined in the Motion. On
15 October 21, 2018, Debtor filed a voluntary petition under Chapter 7 of Title 11 of the United

16 States Code.

17            7.       On November 4, 2018, as Dk. No. 24, the Debtor filed its Schedules
18 (“Schedules”).

19            8.       The Debtor is the general partner of Friendly Village MHP Associates, L.P., the
20 owner of a mobile home park located at 5450 North Paramount Blvd., Long Beach, California

21 90805 (“Property”).

22            9.       Debtor is owned by the family trusts of the two principals of Debtor, Mr. Michael
23 Scott and Mr. Lee Kort.

24            10.      The bankruptcy case was precipitated by ongoing state court litigation
25 commenced on August 13, 2015, by tenants of FVLP in the Superior Court of the State of

26 California, County of Los Angeles, entitled Celestino Acosta, an individual, et al., v. City of

27 Long Beach, a municipality; Friendly Village Mobile Associates L.P., D.B.A. Friendly Village of

28 Long Beach, a California Limited Liability Company; Friendly Village MHP Associates L.P.,

                                             12
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35               Desc
                                  Main Document    Page 17 of 69


 1 D.B.A. Friendly Village of Long Beach, a California Limited Liability Company; Friendly

 2 Village, GP, LLC, a California Limited Liability Company; Sierra Corporate Management, Inc.;

 3 Kort and Scott Financial Group LLC; and Does 1-100, assigned as Case No. BC591412 (“State

 4 Court Action”).

 5            11.      On the Petition Date, the State Court Action was in the midst of a multi-week jury
 6 trial.

 7            12.      On October 22, 2018, I filed a motion for relief from the automatic stay as Dk.
 8 No. 10 (“RFS Motion”), to allow the underlying State Court Action to continue trial to liquidate

 9 all of the Plaintiffs’ claims at trial in the State Court Action versus a contested claim objection

10 process in the bankruptcy. On October 25, 2018, as Dk. No. 20, the Court entered an order

11 granting the RFS Motion (“RFS Order”).

12            13.      A judgment was entered in Phase 1 of the State Court Action. Specifically, the
13 jury awarded approximately $5.5 million in actual damages against the Debtor, and

14 $3,440,212.00 in punitive damages against the Debtor.

15            14.      The jury also awarded $3,440,212.00 in punitive damages against FVLP,
16 $8,600,530.00 in punitive damages against Sierra Corporate Management, Inc., and

17 $18,921,166.00 in punitive damages against Kort & Scott Financial Group, LLC. Currently,

18 appeals to the judgment have been filed by all defendants in the State Court Action.

19            15.      Prior to the Petition Date, on May 24, 2018, the Debtor, FVLP, Sierra Corporate
20 Management, and Kort & Scott Financial Group, LLC filed their first amended complaint for

21 declaratory relief in a separate state court action in the Superior Court of the State of California,

22 County of Los Angeles, entitled Friendly Village Mobile Associates LP, d/b/a Friendly Village

23 of Long Beach, a California limited partnership; Sierra Corporate Management, Inc., a

24 California corporation; Friendly Village MHP Associates, L.P., d/b/a Friendly Village of Long

25 Beach, a California limited partnership; Friendly Village GP, LLC, a California limited liability

26 company; Kort & Scott Financial Group, LLC, a California limited liability company, v.

27 American Reliable Insurance Company, an Arizona corporation; Wesco Insurance Company, a

28 Delaware corporation; Gotham Insurance Company, a New York corporation; National Union

                                             13
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                   Desc
                                  Main Document    Page 18 of 69


 1 Fire Insurance Company of Pittsburgh, PA., a Pennsylvania corporation, and Does 1-100,

 2 inclusive, assigned as Case No. BC 702267 (“Insurance Coverage Complaint”).

 3            16.      On August 13, 2018, Gotham filed a cross-complaint against the Debtor
 4 (“Gotham Cross-Complaint”). On the same day, National Union filed a cross-complaint against

 5 the Debtor (“National Union Cross-Complaint”).

 6            17.      On August 20, 2018, Interstate filed a cross-complaint against the Debtor
 7 (“Interstate Cross-Complaint,” collectively with the Gotham Cross-Complaint and National

 8 Union Cross-Complaint referred to as the “Carrier Cross-Complaints;” the Carrier Cross-

 9 Complaints, collectively with Insurance Coverage Complaint referred to as the “Insurance

10 Carrier Litigation”).

11            18.      On March 5, 2019, as Dk. No. 68, I filed a stipulation for relief from the
12 automatic stay in order to allow the Insurance Carrier Litigation to proceed.

13            19.      On March 6, 2019, as Dk. No. 69, the Court entered an order approving the
14 stipulation and allowing the Insurance Carrier Litigation to proceed.

15            20.      On December 19, 2018, as Dk. No. 36, I filed a motion for an order extending the
16 time to assume or reject as executory contracts and unexpired leases or, in the alternative,

17 authorizing me to assume the Escrow and Buyback Agreements (“Extend Motion”). On January

18 25, 2019, as Dk. No. 52, the Court entered an order granting the Extend Motion, extending the

19 deadline to assume or reject executory contracts to June 18, 2019 (“Extend Order”).

20            21.      On May 30, 2019, as Dk. No. 80, I filed a second motion for an order extending the
21 time to assume or reject as executory contracts and unexpired leases or, in the alternative,

22 authorizing the Trustee to assume the Escrow and Buyback Agreements (“Second Extend

23 Motion”). On June 25, 2019, as Dk. No. 86, the Court entered an order granting the Extend Motion,

24 extending the deadline to assume or reject executory contracts to August 31, 2019 (“Second Extend

25 Order”). A true and correct copy of the Second Extend Order is attached as Exhibit “3.”

26            22.      On August 1, 2019, as Dk. No. 96, I filed a third motion for an order extending
27 the time to assume or reject as executory contracts and unexpired leases or, in the alternative,

28 authorizing the Trustee to assume the Escrow and Buyback Agreements (“Third Extend

                                             14
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                      Desc
                                  Main Document    Page 19 of 69


 1 Motion”). On September 9, 2019, as Dk. No. 108, the Court entered an order granting the Extend

 2 Motion, extending the deadline to assume or reject executory contracts to December 6, 2019

 3 (“Third Extend Order”). A true and correct copy of the Third Extend Order is attached as

 4 Exhibit “1.”

 5            23.      I am informed that Daniel C. Fischer, and Michael Mowrey, on behalf of Friendly
 6 Village Mobile Associates LP3 (“FV1”), ostensibly entered into an agreement (“Escrow

 7 Agreement”) with City National Bank (“CNB”), and Debtor, whereby certain payments made by

 8 or on behalf of JDi Data Corporation and AIG Specialty Insurance Company would be placed

 9 into an escrow account, and subject to the control of an escrow agent. A true and correct copy of

10 the Escrow Agreement is attached as Exhibit “2.”

11            24.      Sometime later, I am informed that FV1 entered into a policy buyback and release
12 agreement with Debtor and AIG Specialty Insurance Company (“AIG”) (“Buyback

13 Agreement”). A true and correct copy of the Buyback Agreement is attached as Exhibit “3.”

14            25.      I am informed that while the named parties to the Buyback Agreement are Daniel
15 C. Fischer, in his capacity as a former partner of Friendly Village Mobile Associates LP

16 (previously defined as “FV1”), a dissolved limited partnership; Michael Mowrey, in his capacity

17 as a former partner of FV1; Walter E. Novick, in his capacity as a former partner of FV1, and the

18 Debtor, for some reason Lee M. Kort (a partner of Debtor, but not of FV1) executed the Buyback

19 Agreement on behalf of FV1.

20            26.      To the extent that the Buyback Agreement is effective notwithstanding the
21 signature defects, I believe that assumption of the Buyback Agreement might be in the best

22 interest of the Estate.

23            27.      All of my efforts in this case have been to preserve the value of the Property, in
24 order to maximize the value of the Estate for the benefit of creditors.

25 / / /

26 / / /

27

28   3
      NOT the same entity as Friendly Village MHP Associates, L.P. – FV1 sold the mobile home park to Friendly Village
     MHP Associates, L.P.
                                                            15
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                  Desc
                                  Main Document    Page 20 of 69


 1            28.      I am marketing and have received multiple offers and counteroffers which may
 2 require me to document the sale of the Property. I anticipate filing a motion to sell the Property

 3 within the next few weeks for hearing in December.

 4            29.      Because the assumption or rejection of executory contracts and unexpired leases
 5 may have a significant impact on the value of bids for the Property, it is in the best interest of the

 6 Estate, and will maximize the Estate’s value, if the Estate retains the option to assume or reject all

 7 remaining executory contracts.

 8            30.      The Estate’s executory contracts and unexpired leases are perhaps the primary asset
 9 of the Estate – the Policies provide tens of millions of dollars of potential liability coverage, which

10 will be a significant source of recovery in the State Court Action, and the unexpired leases on the

11 Property are the Estate’s primary source of revenue, and most valuable, marketable asset. The

12 Buyback Agreement also has the potential to provide funds to the Estate.

13            31.      Additionally, there is complicated, multifaceted litigation which will significantly
14 affect the Debtor and the calculus regarding the decision of whether to assume or reject a

15 particular executory contract. I have reached a settlement regarding the Insurance Carrier

16 Litigation and anticipate filing a motion to approve that compromise within the next few weeks.

17            32.      If the Court is not inclined to grant a further extension of the time for me to
18 assume or reject executory contracts and unexpired leases (which is the best option for the

19 Estate), the assumption of the Escrow and Buyback Agreements is likely in the best interest of

20 the Estate (if the Estate is a party).

21            33.      Under the Escrow and Buyback Agreements, $1.5 million is being held pending
22 the ultimate disposition of the State Court Action, (which is still ongoing) and subsequent

23 litigation which will apportion the proportionate liability of the escrowed funds to pay any

24 judgments for which Debtor is ultimately judged liable.

25            34.      Under the Escrow Agreement, Debtor may not have any detrimental obligations
26 to perform, if the Escrow Agreement is assumed.

27            35.      Moreover, if the Escrow Agreement is assumed, the over $1.5 million in
28 escrowed funds may continue to be made available as an available asset to Debtor.

                                             16
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35               Desc
                                  Main Document    Page 21 of 69


 1            36.      Risking the dissipation of this asset by allowing the Escrow Agreement to be
 2 deemed rejected could potentially be extremely harmful to the Estate.

 3            37.      However, under the Buyback Agreement, Debtor may have a continuing
 4 obligation to indemnify and defend AIG.

 5            38.      I believe that even if the Debtor must defend and indemnify AIG against claims
 6 by other insurers, the overall recovery from the escrowed funds of $1.5 million is a substantial

 7 asset which has net value for the Estate.

 8            I declare under penalty of perjury that the foregoing is true and correct. Executed on
 9 October 28, 2019.

10
                                                            RICHARD A. MARSHACK
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             17
     MOTION TO EXTEND ASSUMPTION/REJECTION DEADLINE THE ESCROW AND BUYBACK AGREEMENTS
     4837-3096-9510, v. 2
Case 8:18-bk-13864-ES   Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35   Desc
                         Main Document    Page 22 of 69




                    Exhibit “1”
Case 8:18-bk-13864-ES                   Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                      Desc
                                         Main Document    Page 23 of 69
  Case 8:18-bk-13864-ES                 Doc 108 Filed 09/09/19 Entered 09/09/19 16:19:01               Desc
                                          Main Document Page 1 of 2


   1 D. EDWARD HAYS, #162507
     ehays@marshackhays.com
   2 KRISTINE A. THAGARD, #094401
     kthagard@marshackhays.com                                              FILED & ENTERED
   3 TINHO MANG, #322146
     tmang@marshackhays.com
   4 MARSHACK HAYS LLP                                                            SEP 09 2019
     870 Roosevelt
   5 Irvine, California 92620                                                CLERK U.S. BANKRUPTCY COURT
     Telephone: (949) 333-7777                                               Central District of California
   6 Facsimile: (949) 333-7778                                               BY duarte     DEPUTY CLERK



   7 Attorneys for Chapter 7 Trustee,
     RICHARD A. MARSHACK
   8

   9                                     UNITED STATES BANKRUPTCY COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
  11       In re                                                Case No. 8:18-bk-13864-ES
  12       FRIENDLY VILLAGE GP, LLC,                            Chapter 7
  13                          Debtor.                           ORDER GRANTING CHAPTER 7
                                                                TRUSTEE’S MOTION FOR
  14                                                            ORDER: FURTHER EXTENDING THE
                                                                TIME TO ASSUME OR REJECT
  15                                                            EXECUTORY CONTRACTS OR,
                                                                ALTERNATIVELY, FOR ORDER
  16                                                            AUTHORIZING THE TRUSTEE TO
                                                                ASSUME ESCROW AND BUYBACK
  17                                                            AGREEMENT PURSUANT TO 11 U.S.C.
                                                                § 365(A)
  18
                                                                [MOTION - DOCKET NO. 96]
  19
                                                                Date: September 5, 2019
  20                                                            Time: 10:30 a.m.
                                                                Ctrm: 5A
  21

  22

  23               The motion for order further extending the deadline to assume certain unexpired leases and

  24 executory contracts together with any and all related agreements or, in the alternative, if the Court

  25 will not extend the time to assume or reject executory contracts and unexpired leases, authorizing the
                                                               1
  26 Trustee to assume escrow and buyback agreement (“Motion”), filed by Richard A. Marshack,
  27 Chapter 7 Trustee (“Trustee”) as Docket No. 96, came on for hearing on September 5, 2019, at 10:30

  28
       1
           All terms not defined in this order shall have the meaning ascribed to them in the Motion
                                                            1
       4841-9649-7060, v. 1

                                                                                                      Exhibit "1"
                                                                                                        Page 18
Case 8:18-bk-13864-ES              Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                     Desc
                                    Main Document    Page 24 of 69
  Case 8:18-bk-13864-ES            Doc 108 Filed 09/09/19 Entered 09/09/19 16:19:01              Desc
                                     Main Document Page 2 of 2


   1 a.m., before the Honorable Erithe A. Smith, United States Bankruptcy Judge, presiding.

   2 Appearances were noted on the record.
   3            The Court has read and considered the Motion, has found that proper notice has been given,
   4 and has found that no opposition to the Motion was filed. For the reasons set forth in the Motion, the
   5 Court has found good cause to grant the Motion.

   6            IT IS ORDERED:
   7            1.       The Motion is granted in its entirety.
   8            2.       The deadline to assume or reject executory contracts and unexpired leases is extended
   9 from August 31, 2019, through and including December 6, 2019.

  10            3.        The Escrow and Buyback Agreements have not been rejected or deemed rejected.
  11                                                       ###
  12
  13
  14
  15

  16
  17
  18

  19
  20
  21

  22

  23
         Date: September 9, 2019
  24

  25
  26
  27

  28


                                                             2
       4841-9649-7060, v. 1

                                                                                                Exhibit "1"
                                                                                                  Page 19
Case 8:18-bk-13864-ES   Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35   Desc
                         Main Document    Page 25 of 69




                    Exhibit “2”
Case 8:18-bk-13864-ES  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35 Desc
                        Main Document    Page 26 of 69
 Case 8:18-bk-13864-ES Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47 Desc
                       Main Document    Page 126 of 180




                                                                  Exhibit "2"
                                                                    Page 20
Case 8:18-bk-13864-ES  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35 Desc
                        Main Document    Page 27 of 69
 Case 8:18-bk-13864-ES Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47 Desc
                       Main Document    Page 127 of 180




                                                                  Exhibit "2"
                                                                    Page 21
Case 8:18-bk-13864-ES  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35 Desc
                        Main Document    Page 28 of 69
 Case 8:18-bk-13864-ES Doc 96 Filed 08/01/19
                                      C       Entered 08/01/19 20:07:47 Desc
                       Main Document    Page 128 of 180




                                                                  Exhibit "2"
                                                                    Page 22
Case 8:18-bk-13864-ES  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35 Desc
                        Main Document    Page 29 of 69
 Case 8:18-bk-13864-ES Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47 Desc
                       Main Document    Page 129 of 180




                                                                  Exhibit "2"
                                                                    Page 23
Case 8:18-bk-13864-ES      Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35      Desc
                            Main Document    Page 30 of 69
   Case 8:18-bk-13864-ES    Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47   Desc
                            Main Document   Page 130 of 180




                                                                        Exhibit "4"
                                                                         Page 116
                                                                          Exhibit "2"
                                                                            Page 24
Case 8:18-bk-13864-ES      Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35      Desc
                            Main Document    Page 31 of 69
   Case 8:18-bk-13864-ES    Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47   Desc
                            Main Document   Page 131 of 180




                                                                        Exhibit "4"
                                                                         Page 117
                                                                          Exhibit "2"
                                                                            Page 25
Case 8:18-bk-13864-ES  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35 Desc
                        Main Document    Page 32 of 69
 Case 8:18-bk-13864-ES Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47 Desc
                       Main Document    Page 132 of 180




                                                                  Exhibit "2"
                                                                    Page 26
Case 8:18-bk-13864-ES      Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35      Desc
                            Main Document    Page 33 of 69
   Case 8:18-bk-13864-ES    Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47   Desc
                            Main Document   Page 133 of 180




                                                                        Exhibit "4"
                                                                         Page 119
                                                                          Exhibit "2"
                                                                            Page 27
Case 8:18-bk-13864-ES      Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35      Desc
                            Main Document    Page 34 of 69
   Case 8:18-bk-13864-ES    Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47   Desc
                            Main Document   Page 134 of 180




                                                                        Exhibit "4"
                                                                         Page 120
                                                                          Exhibit "2"
                                                                            Page 28
Case 8:18-bk-13864-ES  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35 Desc
                        Main Document    Page 35 of 69
 Case 8:18-bk-13864-ES Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47 Desc
                       Main Document    Page 135 of 180




                                                                  Exhibit "2"
                                                                    Page 29
Case 8:18-bk-13864-ES   Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35   Desc
                         Main Document    Page 36 of 69




                    Exhibit “3”
Case 8:18-bk-13864-ES          Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                       Desc
                                Main Document    Page 37 of 69
  Case 8:18-bk-13864-ES        Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47               Desc
                               Main Document   Page 137 of 180



                     POLICY BUYBACK AND RELEASE AGREEMENT

          This Policy Buyback and Release Agreement (the “Agreement”) between and among
  Friendly Village Mobile Associates LP (“FV1”) and Friendly Village GP, LLC (“FV2”), on the
  one hand, and AIG Specialty Insurance Company (“AIG Specialty”), f.k.a. Chartis Specialty
  Insurance Company, on the other hand, is effective as of the date it becomes fully executed (the
  “Effective Date”). FV1, FV2 and AIG Specialty may be collectively referred to as the “Parties”
  or individually as a “Party.”

                                            RECITALS

         WHEREAS, FV1 previously owned, operated and/or managed the mobile home park
  known as Friendly Village of Long Beach, located at 5450 North Paramount Boulevard, Long
  Beach, California 90805 (the “Park”);

         WHEREAS, FV2 currently owns, operates and/or manages the Park;

          WHEREAS, AIG Specialty, f.k.a. Chartis Specialty Insurance Company, issued to sole
  named insured FV1, under the name “Friendly Village Mobile Home Associates, LP,” the
  Pollution Legal Liability Select Policy No. PLS 24264909 for the policy period from July 6,
  2010 to July 6, 2020 (the “Policy”);

         WHEREAS, per Endorsement No. 13 of the Policy, FV2 became the sole named insured
  under the policy for the period beginning on February 6, 2014;

          WHEREAS, current and former residents and/or owners of mobile homes at the Park
  (collectively “Plaintiffs”) have filed a lawsuit against FV1, FV2 and other defendants in an
  action styled Celestino Acosta, et al. v. City of Long Beach, et al., Case No. BC591412 in the
  Superior Court of the State of California, County of Los Angeles (the “Action”), alleging certain
  causes of action arising from the condition and operation of the Park;

          WHEREAS, California’s Department of Housing and Community Development
  (“HCD”) have ordered certain repairs to the park (“HCD Orders”) (the Action and HCD Orders
  are collectively referred to herein as the “Claim”);

          WHEREAS, AIG Specialty has paid on behalf of FV1 and FV2 a certain portion of fees,
  costs and other expenses incurred in the defense of the Action pursuant to a cost-sharing
  agreement (“Cost-Sharing Agreement”) with other insurers, and other amounts in connection
  with the Claim and/or other claims under the Policy, thereby reducing the applicable $2 million
  aggregate limits of the Policy;

        WHEREAS, FV1, FV2 and AIG Specialty agree that payments in connection with the
  Claim will eventually fully exhaust the applicable limits of the Policy; and




                                                                                             Exhibit "3"
                                                                                               Page 30
Case 8:18-bk-13864-ES          Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                        Desc
                                Main Document    Page 38 of 69
  Case 8:18-bk-13864-ES        Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                Desc
                               Main Document   Page 138 of 180


          WHEREAS, without admitting any facts, including liability for any claims, the Parties
  desire to compromise and settle this Claim and all claims made or that may be made by FV1
  and/or FV2 against the Policy at any time and to declare the Policy void ab initio;

          NOW THEREFORE, in consideration of the promises and undertakings herein, the
  Parties agree as follows:

                                              TERMS

  I.     Determination of Payments.

          a.      AIG Specialty shall pay all Clean-up Costs, Loss, Emergency Response Costs (as
  defined in the Policy), legal fees, indemnity, expenses or other amounts in connection with any
  claim under the Policy that are identified on invoices received by AIG Specialty on or before
  May 16, 2018, provided that payments made by AIG Specialty pursuant to this paragraph that
  are subject to the Cost-Sharing Agreement shall not exceed AIG Specialty’s share under the
  Cost-Sharing Agreement. The amounts AIG Specialty shall pay pursuant to this paragraph shall
  be referred to as the “Remaining AIG Specialty Cost Obligations.” The parties agree that the
  “Remaining AIG Specialty Cost Obligations” are and shall be in the amounts of $58,791.41 and
  $18,340.60 for a total of $77,132.01.

           b.     The amount of the limits of the Policy remaining, if any, following subtraction of
  all past claim payments and the Remaining AIG Specialty Cost Obligations from the limits of the
  Policy shall be the “Final Remaining Limits.” AIG Specialty shall provide to FV1 and FV2
  documentation sufficient to support its calculation of the Final Remaining Limits no later than
  May 18, 2018. The date on which FV1 and FV2 approve the Final Remaining Limits shall be
  the “Final Remaining Limits Approval Date.” There shall be no modification of the amount of
  the Final Remaining Limits or the Remaining AIG Specialty Cost Obligations after the Final
  Remaining Limits Approval Date. The parties agree that the “Final Remaining Limits” is and
  shall be in the amount of $1,513,675.37, and that the data which serves as the basis for the
  computation thereof are attached hereto as Appendices A and B and incorporated herein.

          c.      Payment of the Remaining AIG Specialty Cost Obligations shall be and remain
  the sole responsibility of AIG Specialty, and not the responsibility of FV1 or FV2, individually
  or collectively. AIG Specialty shall defend, indemnify and hold harmless FV1 and FV2 against
  any claims by third parties or other insurers arising out of the actual or alleged failure of AIG
  Specialty to pay any or all of the Remaining AIG Specialty Cost Obligations.

  II.    Payments.

          a.      Within forty (40) days of the Final Remaining Limits Approval Date, AIG
  Specialty shall pay, by check, a sum equal to the Final Remaining Limits (the “Settlement
  Payment”) into an escrow account established for the benefit of FV1 and FV2 (“Escrow
  Account”) for which this Agreement and payment instructions to be provided to AIG Specialty
  by or on behalf of FV1 and FV2 will serve as escrow instructions. City National Bank shall
  serve as escrow officer (“Escrow Officer”) of the Escrow Account, and AIG shall not be
  responsible for fees and costs associated with the Escrow Account or Escrow Officer. The
                                             Page 2 of 8



                                                                                             Exhibit "3"
                                                                                               Page 31
Case 8:18-bk-13864-ES          Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                         Desc
                                Main Document    Page 39 of 69
  Case 8:18-bk-13864-ES        Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                Desc
                               Main Document   Page 139 of 180


  parties agree to provide the Escrow Officer such additional escrow instructions as may be
  required to execute the purpose of this Agreement.

         b.    The Settlement Payment will be disbursed from the Escrow Account when and
  only when FV1 and FV2:

                 i.     Reach agreement among themselves as to the disposition of the Settlement
                        Payment; and

                 ii.    Jointly instruct the Escrow Officer to release the Settlement Payment from
                        the Escrow Account.

          c.      FV1 and FV2 understand, acknowledge and agree that Settlement Payment will
  constitute the only monetary consideration for this Agreement.

  III.   Mutual Releases.

           a.      As of the Effective Date of this Agreement, FV1 and FV2, and their respective
  affiliates, subsidiaries, principals, parents, owners, insurers and their sureties, guarantors, and
  excess insurers and the officers, directors, owners, agents, attorneys, partners, members,
  shareholders, trustees, adjusters, consultants, contractors, subcontractors, suppliers and
  employees of any of them, and all other persons and entities in privity with any of them (the “FV
  Releasors” and “FV Releasees”), on the one hand, and AIG Specialty, and its respective
  affiliates, subsidiaries, principals, parents, owners, insurers, including but not limited to those
  entities on Exhibit 1, and their sureties, guarantors, and excess insurers and the officers,
  directors, owners, agents, attorneys, partners, members, shareholders, trustees, adjusters,
  consultants, contractors, subcontractors, suppliers and employees of any of them, and all other
  persons and entities in privity with any of them (the “AIG Releasors” and “AIG Releasees”), on
  the other hand, fully, finally, and mutually release, acquit, and forever discharge each other of
  and from any and all disputes, claims, demands, subrogation, indemnity, contract or subcontract,
  balances, retainage, lost rents, business interruption, diminution in value, consequential damages
  arising out of or in any way relating to the Policy or any claims of any type or nature made under
  or against the Policy at any time, whether past, present or future, including but not limited to
  claims for attorneys’ fees, defense, indemnity, fraud, misrepresentation, failure to procure
  insurance, bad faith, improper claims handling and all other claims or causes of action of any
  kind whatsoever, whether heretofore or hereafter accruing or arising, whether held by assignment
  or otherwise, and whether sounding in tort, contract, or trespass, or arising by operation of law,
  equity or statute, that any of the FV Releasors has, had, or may ever have against any of the AIG
  Releasees, or that any of the AIG Releasors has, had, or may ever have against any of the FV
  Releasees (collectively, the “Released Claims”).

          b.      The Parties expressly acknowledge that the Released Claims do not include the
  rights, duties and obligations of the respective Parties under this Agreement, or with respect to
  any insurance policy other than the Policy. The Parties also expressly acknowledge that the
  Released Claims do not include any claims that FV1 and/or FV2 have made or may make under
  or with respect to any other insurance policy, including, without limitation, any claims with
  respect to the Action and/or the facts and circumstances from which the Action arises.
                                             Page 3 of 8



                                                                                              Exhibit "3"
                                                                                                Page 32
Case 8:18-bk-13864-ES           Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                            Desc
                                 Main Document    Page 40 of 69
  Case 8:18-bk-13864-ES         Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                   Desc
                                Main Document   Page 140 of 180



          c.       Notwithstanding any other provisions in this Agreement, as of the Effective Date
  the Policy shall be void ab initio in its entirety such that neither Party shall have any past, present
  or future rights, benefits or obligations under the Policy and each Party individually and on
  behalf of any person or entity for which it has authority to act and for any person or entity acting
  through it or on its behalf, agrees not to pursue any actual, alleged or threatened claims nor
  submit any additional claims of any kind under any of the Policy. The Parties expressly agree
  that this is a complete bar to the pursuit of any claim or suit against the Policy regardless whether
  such claim or suit previously existed, presently exists or arises in the future. Nothing in this
  paragraph shall prevent the Parties from using the limits of the Policy for purposes of
  determining the Final Remaining Limits or the Remaining AIG Specialty Cost Obligations under
  this Agreement.

          d.     FV1 and FV2, jointly and severally, shall defend, indemnify and hold harmless
  AIG Specialty against any claims by third parties or other insurers claiming any rights or
  reimbursement under or with respect to the Policy after the Effective Date, with the exception of
  claims by third parties or other insurers against FV1 or FV2 arising out of the actual or alleged
  failure of AIG Specialty to pay any or all of the Remaining AIG Specialty Cost Obligations.

          e.      The Parties further assume the risk that acts, omissions, matters, causes or things
  may have occurred which are not known or are not suspected to exist and waive the terms and
  provision of any statue, rule or doctrine or common law which either narrowly construes releases
  purporting by their terms to release claims in whole or in part based upon, arising from, or
  related to such acts, omissions, matters, causes or things, or which restricts or prohibits the
  releasing of such claims.

         f.      With respect to any and all Released Claims, the Parties stipulate and agree that
  they expressly waive any and all claims, rights, or benefits they may have under California Civil
  Code section 1542 and any similar federal or state law, right, rule, or legal principle that may be
  applicable. The Parties agree and acknowledge that this waiver is an essential term of this
  Agreement. California Civil Code section 1542 provides as follows:

                 A general release does not extend to claims which the creditor does
                 not know or suspect to exist in his or her favor at the time of
                 executing the release, which if known by him or her must have
                 materially affected his or her settlement with the debtor.

  IV.    No Admission of Liability.

          a.     The Parties expressly recognize that the terms and conditions of this Agreement
  constitute a compromise and settlement of all suits and claims that FV1 and/or FV2 had, has or
  may have against the Policy. This Agreement shall not be construed in any manner as an
  admission of any liability of any kind by any Party, nor shall it be considered or interpreted as an
  assumption of any liability under applicable law. This Agreement is executed for the sole
  purpose of settling all claims against the Policy. It is expressly understood and agreed, as a
  condition hereof, that this Agreement is not to be construed as, nor does it constitute, an


                                               Page 4 of 8



                                                                                                  Exhibit "3"
                                                                                                    Page 33
Case 8:18-bk-13864-ES           Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                         Desc
                                 Main Document    Page 41 of 69
  Case 8:18-bk-13864-ES         Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                  Desc
                                Main Document   Page 141 of 180


  admission, evidence, or indication, in any degree of liability by any Party for any past, present or
  future claim, asserted or unasserted.

  V.     No Transfer of Assignment of Claims.

          a.      The Parties warrant and represent that they have not assigned or transferred any
  action or actions, cause or causes of action in law or in equity, suits, debts, liens, contracts,
  agreements, notes, promises, liabilities, rights, claims, demands, costs, expenses (including but
  not by way of limitation, attorneys’ fees), damages or losses arising out of or connected with the
  Released Claims, nor will they do so.

  VI.    No Waiver.

          a.       No waiver or modification of any provision of this Agreement shall be effective
  unless it is in writing and signed by both Parties. Failure to enforce any provision of this
  Agreement or to require at any time performance of any provision hereof shall not be construed
  to be a waiver of such provision, or to affect the validity of this Agreement or the right of either
  Party to enforce each and every provision in accordance with the terms hereof.

  VII.   Responsibility for Fees and Costs.

         a.      FV1 and FV2, on the one hand, and AIG Specialty, on the other hand, shall be
  responsible for the payment of their own respective costs, attorneys’ fees, and all other expenses
  in connection with the matters referred to in this Agreement.

  VIII. No Modifications Unless in Writing.

         a.      No modification of this Agreement shall be effective unless made in a writing
  signed by all Parties.

  IX.    Advice of Attorneys.

           a.    This Agreement is entered into by each Party freely and voluntarily. Each of the
  Parties had the benefit of advice of counsel of their choice in the negotiating, drafting and
  execution of this Agreement, and all parts of this Agreement are the product of the Parties joint
  efforts. No provision, nor the entire Agreement, shall be deemed to have been proposed or
  drafted by any Party or construed against any Party.

  X.     Authority of Representation.

         a.      Each Party respectively represents and warrants to each other that the undersigned
  representative for such Party has full and complete authority to execute this Agreement.

  XI.    Other Assurances.

         a.      Each Party shall provide such further and other assurances, written or otherwise,
  necessary to effectuate the terms and intent of this Agreement. In the event that any Party seeks a

                                               Page 5 of 8



                                                                                                Exhibit "3"
                                                                                                  Page 34
Case 8:18-bk-13864-ES          Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                         Desc
                                Main Document    Page 42 of 69
  Case 8:18-bk-13864-ES        Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                 Desc
                               Main Document   Page 142 of 180


  Court Order determining that the settlement was effective and/or in good faith, the Parties, to the
  fullest extent possible, shall cooperate and assist each other in obtaining a good faith settlement
  determination.

  XII.   Governing Law and Construction of Agreement.

           a.      This Agreement shall be governed, interpreted, construed and enforced in
  accordance with the laws of the State of California applicable to agreements executed and wholly
  performed within said state, without regard to principles of conflicts of law. Should any
  provision of this Agreement be held invalid or illegal, such illegality shall not invalidate the
  whole of this Agreement, but rather, this Agreement shall be construed as if it did not contain the
  illegal part, and the rights and obligations of the Parties shall be construed and enforced
  accordingly.

  XIII. Counterparts and Facsimile Signatures.

          a.      This Agreement may be executed in counterparts with each counterpart being
  interpreted as an original and all of which, taken together, shall constitute one in the same
  instrument. Any Party may transmit its execution of this Agreement by facsimile or electronic
  mail, in which case such Party shall mail the original execution page(s) within five (5) business
  days. A Party’s execution page transmitted by facsimile or electronic mail will constitute an
  original signature notwithstanding the fact that the Party did not provide an original signature.

  XIV. Entire Agreement.

         a.       This Agreement constitutes the entire Agreement of the Parties with respect to the
  matters set forth herein, and all prior or contemporaneous agreements, understandings,
  representations and statements concerning such matters are merged herein. The Parties
  understand and acknowledge that this Agreement does not modify, terminate, release, cancel,
  novate or otherwise pertain to any insurance policy other than the Policy.

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

                                              Page 6 of 8



                                                                                              Exhibit "3"
                                                                                                Page 35
Case 8:18-bk-13864-ES                            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                 Desc
                                                  Main Document    Page 43 of 69

         Case 8:18-bk-13864-ES                    Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                      Desc
5/17/2018                                            Friendly
                                                  Main        Village: AIG environmental
                                                         Document                Pagebuyback
                                                                                         143agreement
                                                                                             of 180(revised)
     !      Download        Show email                                                                                      X

   Word Online                                                  ~ Accessibility Mode       ~ Print   P   Find   6    Help       • ••


                               IN Vl ITNESS WHEREOF, the Parties have executed this Agreement by their duly
                       authorized representatives.

                                                                   Friendly ,r~          lobile Associates LP

                                                                   By:      tJ q_t/i!J. {-e_   /1~
                                                                   Printed Name:       [.Jl., U1.r £ Nu flt"c.-l<,
                                                                   Title:   fa dne.t
                                                                   Date:    S-- /1---18'



                                                                                               r.~
                                                                    Friendly Village GP, .L$         •

                                                                   By:      tJtJg;-'k
                                                                   Printed Name:       ~t.b, frtf E, A,/b//tck.
                                                                   Title:   fi1 .e #1 hb·
                                                                    Date:      £- f 1 - /Jl

                                                                   AIG Specialty Insurance Company by its
                                                                   authorized claims handling representative, AIG
                                                                   Claims, Inc.




                                                                  Page 7 of 8

   PAGE 70F 8                                                                                            HELP IMPROVE OFACE     94%
https://outlook.office.com/owa/projection.aspx                                                                                         1/1




                                                                                                                     Exhibit "3"
                                                                                                                       Page 36
Case 8:18-bk-13864-ES       Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                     Desc
                             Main Document    Page 44 of 69

    Case 8:18-bk-13864-ES     Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47             Desc
                              Main Document   Page 144 of 180



            IN WITNESS WH EREOF, the Parties have executed this Agreement by their duly
    authori zed representatives.

                                             Friendly Village Mobile Associates LP


                                             By
                                             Printed Na= =
                                                          ~~                     bSt, ~y-
                                             Title:       {Y\o,_ r,._'-7e/V'/   ~ /itvv-
                                             Date:          £- lg          -{J
                                             Friendly Village GP, LLC

                                             By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                             Printed Name:
                                                             --------------
                                             Title:
                                                      -----------------
                                             Date:
                                                      -----------------

                                             AIG Specialty Insurance Company by its
                                             authorized claims handling representative, AIG
                                             Claims, Inc.

                                             By: _ __ _ _ _ _ _ _ _ _ _ _ _ _ __

                                             Printed Name:- - - - - - - - - - - - - -

                                             Title:
                                                      - - - - -- - - - - - - - - -- -
                                             Date:
                                                      - - - -- - - - - - - - - - -- -




                                           Page 7 o f 8




                                                                                      Exhibit "3"
                                                                                        Page 37
Case 8:18-bk-13864-ES       Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                 Desc
                             Main Document    Page 45 of 69
  Case 8:18-bk-13864-ES     Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47           Desc
                            Main Document   Page 145 of 180


         IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
  authorized representatives.

                                          Friendly Village Mobile Associates LP

                                          By:

                                          Printed Name: Lee M. Kort

                                          Title:   Member

                                                  7/12/2018
                                          Date:_____________________________________



                                          Friendly Village GP, LLC

                                          By:

                                          Printed Name: Michael H. Scott

                                          Title:   Manager

                                                 7/12/2018
                                          Date:_____________________________________



                                          AIG Specialty Insurance Company by its
                                          authorized claims handling representative, AIG
                                          Claims, Inc.

                                          By:

                                          Printed Name:

                                          Title:

                                          Date:_____________________________________




                                        Page 7 of 8



                                                                                      Exhibit "3"
                                                                                        Page 38
Case 8:18-bk-13864-ES          Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                        Desc
                                Main Document    Page 46 of 69
  Case 8:18-bk-13864-ES        Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                Desc
                               Main Document   Page 146 of 180


                                               Exhibit 1

  AIG Aerospace Adjustment Services, Inc., (f/k/a Chartis Aerospace Adjustment Services, Inc.
           f/k/a AIG Aviation Adjustment Services, Inc.)
  AIG Assurance Company (f/k/a Chartis Casualty Company f/k/a American International South
           Insurance Company and also American Global Insurance Company)
  AIG Claims, Inc. (f/k/a Chartis Claims, Inc. f/k/a AIG Domestic Claims, Inc. and also AIG
           Claim Services, Inc. and also American International Adjustment Company, Inc.;
           successor in interest to AIG Technical Services, Inc.)
  AIG Claim Services of Nevada, Inc.
  AIG Europe, Limited
  AIG Insurance Company of Canada (f/k/a Chartis Insurance Company of Canada f/k/a AIG
           Commercial Insurance Company of Canada and also Commerce and Industry Insurance
           Company of Canada)
  AIG Property Casualty Company (f/k/a Chartis Property Casualty Company f/k/a AIG Casualty
           Company and also Birmingham Fire Insurance Company of Pennsylvania)
  AIG Property Casualty Inc. (f/k/a Chartis, Inc.)
  AIG Property Casualty U.S., Inc. (f/k/a Chartis U.S., Inc.; and successor in interest to the “old”
           Chartis Inc. f/k/a AIU Holdings, Inc. and also AIG Property Casualty Group, Inc.))
  AIG Property Casualty International, LLC (f/k/a Chartis International, LLC)
  AIG PC Global Services, Inc. (f/k/a Chartis Global Services, Inc.)
  AIG Specialty Insurance Company (f/k/a Chartis Specialty Insurance Company f/k/a American
           International Specialty Lines Insurance Company and also American International
           Surplus Lines Insurance Company and also Alaska Insurance Company)
  AIU Insurance Company (f/k/a American International Insurance Company and
           also Pacific Insurance Company of New York)
  American Home Assurance Company
  Chartis Excess Limited (f/k/a AIG Excess Liability Insurance International
           Limited and also Starr Excess Liability Insurance International Limited)
  Chartis Global Investigations, Inc. (f/k/a AIG World Investigative Resources, Inc.)
  Chartis Marine Adjusters, Inc. (f/k/a AI Marine Adjusters, Inc.)
  Commerce and Industry Insurance Company
  Granite State Insurance Company
  Illinois National Insurance Co.
  Lexington Insurance Company (and successor in interest to Chartis Select Insurance Company
           (f/k/a AIG Excess Liability Insurance Company Ltd. and also Starr Excess Liability
           Insurance Company Ltd.)
  National Union Fire Insurance Company of Pittsburgh, Pa. (and successor in
           interest to Audubon Indemnity Company, Audubon Insurance Company, National Union
           Fire Insurance Company of Louisiana and Landmark Insurance Company)
  National Union Fire Insurance Company of Vermont
  New Hampshire Insurance Company
  Specialty Claims Consultants, Inc. (f/k/a Global Loss Prevention, Inc.)
  The Insurance Company of the State of Pennsylvania




                                             Page 8 of 8



                                                                                              Exhibit "3"
                                                                                                Page 39
Case 8:18-bk-13864-ES     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35         Desc
                           Main Document    Page 47 of 69
  Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47   Desc
                          Main Document   Page 147 of 180




    APPENDIX A




                                                                            Exhibit "3"
                                                                              Page 40
                                 Case 8:18-bk-13864-ES                     Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                                        Desc
                                                                           Main Document   Page 148 of 180
Celestino Acosta, et al v. City of Lng Beach, et al. Friendly Village Mobile Home Park / AIG Insurance Company
VendorName                                            Invoice#                 InvoiceDate      RequestedAmount        AdjustedAmount       ShareAmount     Date PAID     Check#      Amount PAID




                                                                                                                                                                                                                                    Case 8:18-bk-13864-ES
                                                                                                                                                                                                      Exhibit "3"
                                                                                                                                                                                                        Page 41
AMCC, Inc.                                            Acos-14-F                      12/17/17 $            7,207.00    $        7,207.00    $     1,029.57       04/10/18    10233432
AMCC, Inc.                                            R-Acos-17-F                    01/04/18 $            5,100.00    $        5,100.00    $       728.57       04/10/18    10233432
AMCC, Inc.                                            Acos-17-F                      01/17/18 $            9,870.68    $        9,870.68    $     1,410.10
AMCC, Inc.                                            ALF-21-F                       03/21/18 $            2,337.50    $        2,337.50    $       333.93
AMCC, Inc.                                            Acos-23-F                      03/23/18 $            1,960.00    $        1,960.00    $       280.00
Anat Jit Singh, MD                                    Deposition 12-15-2017          12/15/17 $                 -      $             -      $          -
Case Anywhere LLC                                     63909                          03/16/16 $                 -      $             -      $          -         12/05/17    10228595
Case Anywhere LLC                                     70624                          05/20/16 $                 -      $             -      $          -         12/05/17    10228595
Case Anywhere LLC                                     77299                          12/07/16 $                 -      $             -      $          -         12/05/17    10228595
Case Anywhere LLC                                     84308                          01/10/17 $                 -      $             -      $          -         12/05/17    10228595
Case Anywhere LLC                                     91428                          01/15/17 $              605.00    $          605.00    $       100.83       12/05/17    10228595
Case Anywhere LLC                                     98620                          05/16/17 $                 -      $             -      $          -         12/05/17    10228595
Case Anywhere LLC                                     105673                         08/29/17 $                 -      $             -      $          -         12/05/17    10228595
Case Anywhere LLC                                     113056                         11/13/17 $                 -      $             -      $          -         12/05/17    10228595




                                                                                                                                                                                                            Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                                                                                             Main Document
Case Anywhere LLC                                     120438                         01/04/18 $              960.00    $          960.00    $       143.35       04/10/18    10233432
Case Anywhere LLC                                     127799                         04/11/18 $              445.00    $          445.00    $        63.57       12/05/17    10228595
Coalition Court Reporters of Los Angeles              139647                         01/10/17 $                 -      $             -      $          -         12/05/17    10228595
Coalition Court Reporters of Los Angeles              145309                         07/19/17 $                 -      $             -      $          -         12/05/17    10228595
Coalition Court Reporters of Los Angeles              146779                         08/07/17 $              645.85    $          645.85    $       107.64       12/05/17    10228595
Coalition Court Reporters of Los Angeles              146841                         08/22/17 $              522.75    $          522.75    $        87.13       12/05/17    10228595
Coalition Court Reporters of Los Angeles              147703                         09/27/17 $              632.50    $          632.50    $       105.42       12/05/17    10228595
Coalition Court Reporters of Los Angeles              148216                         10/04/17 $              590.50    $          590.50    $        98.42       12/05/17    10228595
Coalition Court Reporters of Los Angeles              148773                         10/19/17 $              452.00    $          452.00    $        75.33       12/05/17    10228595
Coalition Court Reporters of Los Angeles              149127                         11/13/17 $                 -      $             -      $          -         12/05/17    10228595




                                                                                                                                                                                                                              Page 48 of 69
Coalition Court Reporters of Los Angeles              149608                         11/13/17 $              648.25    $          648.25    $        92.61
Coalition Court Reporters of Los Angeles              150220                         12/21/17 $              632.60    $          632.60    $        90.37       04/10/18    10233432
Coalition Court Reporters of Los Angeles              150661                         12/28/17 $              530.40    $          530.40    $        75.77       04/10/18    10233432
Coalition Court Reporters of Los Angeles              150629                         01/08/18 $              460.00    $          460.00    $        65.71       04/10/18    10233432
Coalition Court Reporters of Los Angeles              150606                         01/11/18 $                 -      $             -      $          -         04/10/18    10233432
Coalition Court Reporters of Los Angeles              151480                         02/02/18 $              711.40    $          711.40    $       101.63       04/10/18    10233432
Coalition Court Reporters of Los Angeles              151599                         02/05/18 $              519.50    $          519.50    $        74.21       04/10/18    10233432
Coalition Court Reporters of Los Angeles              152102                         02/23/18 $              622.15    $          622.15    $        88.88       04/10/18    10233432
Cooksey, Toolen, Gage, Duffy & Woog                   360822                         02/08/16 $           16,279.88    $       16,279.88    $     3,255.98       12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   362095                         03/16/16 $           20,777.80    $       20,777.80    $     4,155.56       12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   362702                         04/13/16 $            5,891.29    $        5,891.29    $     1,178.26       12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   363381                         05/20/16 $           19,459.13    $       19,459.13    $     3,891.83       12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   364048                         06/15/16 $           29,066.41    $       29,066.41    $     5,813.28       12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   364648                         07/28/16 $           16,359.91    $       16,359.91    $     3,271.98       12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   367636                         07/31/16 $           23,921.85    $       23,921.85    $     4,784.37       09/20/16    10208705 $   21,413.88
Cooksey, Toolen, Gage, Duffy & Woog                   367468                         09/22/16 $             (765.00)   $         (765.00)   $      (153.00)      12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   367637                         09/27/16 $           24,327.77    $       24,327.77    $     4,865.55       12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   368731                         10/25/16 $           21,066.50    $       21,066.50    $     4,213.30       12/05/17    10228595




                                                                                                                                                                                                                                    Desc
Cooksey, Toolen, Gage, Duffy & Woog                   368984                         11/07/16 $           18,497.25    $       18,497.25    $     3,699.45       10/31/16    10210966 $   13,863.23
Cooksey, Toolen, Gage, Duffy & Woog                   370147                         12/07/16 $           26,525.91    $       26,525.91    $     5,305.18       12/05/17    10228595
Cooksey, Toolen, Gage, Duffy & Woog                   371272                         01/10/17 $           37,519.74    $       37,519.74    $     6,807.43       12/05/17    10228595
                               Case 8:18-bk-13864-ES        Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                            Desc
                                                            Main Document   Page 149 of 180
Cooksey, Toolen, Gage, Duffy & Woog    373213                       02/17/17   $    34,896.19    $    34,896.19    $    5,823.46    12/05/17   10228595
Cooksey, Toolen, Gage, Duffy & Woog    373976                       03/07/17   $    34,166.60    $    34,166.60    $    5,694.43    12/05/17   10228595




                                                                                                                                                                                                        Case 8:18-bk-13864-ES
                                                                                                                                                                          Exhibit "3"
                                                                                                                                                                            Page 42
Cooksey, Toolen, Gage, Duffy & Woog    376592                       04/13/17   $    29,122.55    $    29,122.55    $    4,853.76    12/05/17   10228595
Cooksey, Toolen, Gage, Duffy & Woog    378108                       05/16/17   $    49,101.50    $    49,101.50    $    8,183.58    12/05/17   10228595
Cooksey, Toolen, Gage, Duffy & Woog    378473                       06/09/17   $    66,814.52    $    66,814.52    $   11,139.42    05/22/17   10220357   $    9,004.63
                                                                                                                                    05/22/17   10220359   $   10,669.79
                                                                                                                                    05/22/17   10220360   $    6,807.43
                                                                                                                                    05/22/17   10220357   $    5,694.43
Cooksey, Toolen, Gage, Duffy & Woog    379489                       07/19/17   $    67,006.05    $    67,006.05    $   11,167.68    12/05/17   10228595
Cooksey, Toolen, Gage, Duffy & Woog    380635                       08/29/17   $    74,815.56    $    74,815.56    $   12,469.26    12/05/17   10228595
Cooksey, Toolen, Gage, Duffy & Woog    381324                       09/20/17   $    59,950.27    $    59,950.27    $    9,991.71    12/05/17   10228595
Cooksey, Toolen, Gage, Duffy & Woog    381612                       10/11/17   $    76,117.99    $    76,117.99    $   12,686.33    12/05/17   10228595
Cooksey, Toolen, Gage, Duffy & Woog    382394                       11/13/17   $   115,865.36    $   115,865.36    $   18,992.39    12/05/17   10228595
Cooksey, Toolen, Gage, Duffy & Woog    383802                       11/30/17   $   123,019.53    $   123,019.53    $   18,396.20    04/10/18   10233432
Cooksey, Toolen, Gage, Duffy & Woog    384613                       01/11/18   $   154,656.45    $   154,656.45    $   22,153.38    04/10/18   10233432
Cooksey, Toolen, Gage, Duffy & Woog    385995                       02/22/18   $   154,118.44    $   154,118.44    $   22,038.26    04/10/18   10233432




                                                                                                                                                                                Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                                                                 Main Document
Cooksey, Toolen, Gage, Duffy & Woog    386923                       03/27/18   $   150,286.99    $   150,286.99    $   21,469.57    04/10/18   10233432
Cooksey, Toolen, Gage, Duffy & Woog    387674                       04/23/18   $   131,784.05    $   131,784.05    $   18,826.29
Delahooke Appraisal Co.                9-6-2017-Retainer            10/11/17   $          -      $          -      $         -      12/05/17   10228595
Delahooke Appraisal Co.                DAC-2549                     11/21/17   $    12,712.50    $    12,712.50    $    2,039.79    12/05/17   10228595
Delahooke Appraisal Co.                DAC-2554                     12/15/17   $    16,985.00    $    16,985.00    $    2,426.43    04/10/18   10233432
Delahooke Appraisal Co.                DAC-2562                     01/23/18   $    18,466.25    $    18,466.25    $    2,638.04    04/10/18   10233432
Delahooke Appraisal Co.                DAC-2576                     02/14/18   $    29,625.00    $    29,625.00    $    4,232.14    04/10/18   10233432
Delahooke Appraisal Co.                DAC-2578                     03/11/18   $     9,578.75    $     9,578.75    $    1,368.39    04/10/18   10233432
Dr Jill Eileen Ryer Powder             5.4.2017 Retainer            06/09/17   $          -      $          -      $         -      12/05/17   10228595
Dr. Daniel Wohlgelernter               RETAINER 10-25-2017          11/13/17   $          -      $          -      $         -      12/05/17   10228595




                                                                                                                                                                                                  Page 49 of 69
Dr. Daniel Wohlgelernter               02.08.2018                   02/08/18   $     7,610.00    $     7,610.00    $    1,094.39    04/10/18   10233432
Dr. William Klein                      02-08-2018                   03/27/18   $          -      $          -      $         -
Enviro-Tox                             ZP-12369                     12/29/17   $     3,800.00    $     3,800.00    $      542.86    04/10/18   10233432
Enviro-Tox                             RT-12395                     04/10/18   $     3,040.00    $     3,040.00    $      434.29
Eurofins Calscience, Inc.              1393225                      11/02/17   $     7,050.00    $     7,050.00    $    1,007.14    12/05/17   10228595
ExamWorks LLC                          170-1449748                  01/29/18   $     1,300.00    $     1,300.00    $      185.71    04/10/18   10233432
Geosyntec Consultants                  1417813                      12/20/17   $    31,601.69    $    31,601.69    $    4,729.50    04/10/18   10233432
Geosyntec Consultants                  1418074                      01/31/18   $     7,109.58    $     7,109.58    $    1,015.65    04/10/18   10233432
Geosyntec Consultants                  1418187                      03/15/18   $   108,829.49    $   108,829.49    $   15,547.07
Geosyntec Consultants                  1418278                      04/12/18   $    44,167.67    $    44,167.67    $    6,309.67
H&P Mobile Geochemistry, Inc.          17-0579                      07/06/17   $     1,250.00    $          -      $         -      12/05/17   10228595
JAMS, Inc.                             0003932390-220               02/17/17   $          -      $          -      $         -      12/05/17   10228595
JAMS, Inc.                             0003977378-220               03/02/17   $     2,725.00    $     2,725.00    $      454.17    12/05/17   10228595
JAMS, Inc.                             0004054681-220-Credit Memo   06/01/17   $    (2,725.00)   $    (2,725.00)   $     (454.17)   12/05/17   10228595
JAMS, Inc.                             0004054906-220               06/02/17   $     2,725.00    $     2,725.00    $      454.17    12/05/17   10228595
JAMS, Inc.                             0004084486-220               07/11/17   $     2,725.00    $     2,725.00    $      454.17    12/05/17   10228595
JAMS, Inc.                             0004084485-220-Credit Memo   07/11/17   $    (2,725.00)   $    (2,725.00)   $     (454.17)   12/05/17   10228595
JAMS, Inc.                             0004084642-220               07/12/17   $     2,800.00    $     2,800.00    $      466.67    12/05/17   10228595




                                                                                                                                                                                                        Desc
JAMS, Inc.                             0004054906-220-A             07/19/17   $          -      $          -      $         -      12/05/17   10228595
JAMS, Inc.                             0004084642-200               09/20/17   $          -      $          -      $         -      12/05/17   10228595
JAMS, Inc.                             0004155337-Credit Memo       10/03/17   $    (2,800.00)   $    (2,800.00)   $     (466.67)   12/05/17   10228595
                                  Case 8:18-bk-13864-ES                      Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                 Desc
                                                                             Main Document   Page 150 of 180
JAMS, Inc.                                           0004155338-220             10/03/17   $    2,800.00   $    2,800.00   $     466.67   12/05/17   10228595
JDi Data Corporation                                 33560                      08/31/17   $   10,690.46   $   10,690.46   $   1,781.74   12/05/17   10228595




                                                                                                                                                                                              Case 8:18-bk-13864-ES
                                                                                                                                                                Exhibit "3"
                                                                                                                                                                  Page 43
JDi Data Corporation                                 33877                      10/04/17   $   17,078.13   $   17,078.13   $   2,846.36   12/05/17   10228595
JDi Data Corporation                                 34241                      11/03/17   $    3,390.66   $    3,390.66   $     540.89   12/05/17   10228595
JDi Data Corporation                                 34544                      12/07/17   $    1,769.25   $    1,769.25   $     252.75   04/10/18   10233432
JDi Data Corporation                                 34970                      01/08/18   $    6,324.47   $    6,324.47   $     903.50   04/10/18   10233432
JDi Data Corporation                                 35315                      02/07/18   $    9,548.41   $    9,548.41   $   1,364.06   04/10/18   10233432
JDi Data Corporation                                 35633                      03/09/18   $    6,282.96   $    6,282.96   $     897.57   04/10/18   10233432
JDi Data Corporation                                 35913                      04/09/18   $    4,989.21   $    4,989.21   $     712.74
JDi Data Corporation                                 36221                      05/09/18   $   10,086.42   $   10,086.42   $   1,440.92
Jesse J. Licuanan, MD                                Depostion 12-20-2017       01/11/18   $         -     $         -     $        -
Joel D. Epstein, MD                                  Deposition 12-21-2017      01/11/18   $         -     $         -     $        -
Knudson Engineers & Constructors, Inc.               16201-0516                 07/28/16   $         -     $         -     $        -     12/05/17   10228595
Knudson Engineers & Constructors, Inc.               16201-0716                 06/09/17   $         -     $         -     $        -     12/05/17   10228595
Knudson Engineers & Constructors, Inc.               16201-1017                 10/31/17   $      665.00   $      665.00   $     100.28   04/10/18   10233432
Knudson Engineers & Constructors, Inc.               16201-1217                 12/31/17   $    2,165.00   $    2,165.00   $     309.29




                                                                                                                                                                      Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                                                       Main Document
Kusar Court Reporters & Legal Services, Inc.         230813                     06/23/17   $      476.00   $      476.00   $      79.33   12/05/17   10228595
Kusar Court Reporters & Legal Services, Inc.         239578                     01/09/18   $    1,120.70   $    1,120.70   $     160.10   04/10/18   10233432
Kusar Court Reporters & Legal Services, Inc.         239700                     01/12/18   $    1,199.75   $    1,199.75   $     171.39   04/10/18   10233432
Kusar Court Reporters & Legal Services, Inc.         239957                     01/19/18   $      836.70   $      836.70   $     119.53   04/10/18   10233432
Kusar Court Reporters & Legal Services, Inc.         240388                     01/30/18   $      702.65   $      702.65   $     100.38   04/10/18   10233432
Kusar Court Reporters & Legal Services, Inc.         240728                     02/06/18   $      995.00   $      995.00   $     142.14   04/10/18   10233432
Kusar Court Reporters & Legal Services, Inc.         239410                     02/22/18   $         -     $         -     $        -
L. Everett & Associates                              050517-074                 05/05/17   $    5,928.00   $    5,928.00   $     988.00   12/05/17   10228595
L. Everett & Associates                              060217-074                 06/02/17   $   33,193.33   $   33,193.33   $   5,532.22   12/05/17   10228595
L. Everett & Associates                              063017-074                 06/30/17   $   10,218.00   $   10,218.00   $   1,703.00   12/05/17   10228595




                                                                                                                                                                                        Page 50 of 69
L. Everett & Associates                              072817-074                 07/28/17   $    5,200.00   $    5,200.00   $     866.67   12/05/17   10228595
L. Everett & Associates                              090817-074                 09/08/17   $   10,140.00   $   10,140.00   $   1,690.00   12/05/17   10228595
L. Everett & Associates                              100617-074                 10/06/17   $    7,280.00   $    7,280.00   $   1,213.33   12/05/17   10228595
L. Everett & Associates                              110317-074                 11/03/17   $    2,080.00   $    2,080.00   $     332.74   12/05/17   10228595
L. Everett & Associates                              120117-074                 12/01/17   $   21,528.00   $   21,528.00   $   3,075.43   04/10/18   10233432
L. Everett & Associates                              122917-074                 12/29/17   $   40,552.80   $   40,552.80   $   5,793.26   04/10/18   10233432
L. Everett & Associates                              012618-074                 01/26/18   $   32,032.00   $   32,032.00   $   4,576.00   04/10/18   10233432
L. Everett & Associates                              022318-074                 02/23/18   $   41,912.00   $   41,912.00   $   5,987.43
Legislative Intent Service, Inc.                     35834-839                  12/12/17   $    3,870.00   $    3,870.00   $     552.86   04/10/18   10233432
Litigation Services & Technologies of California, LLC1125516                    01/23/17   $    1,129.80   $    1,129.80   $     188.30   12/05/17   10228595
Litigation Services & Technologies of California, LLC1122926                    01/23/17   $    1,051.85   $    1,051.85   $     175.31   12/05/17   10228595
Litigation Services & Technologies of California, LLC1126780                    01/27/17   $    1,349.05   $    1,349.05   $     224.84   12/05/17   10228595
Litigation Services & Technologies of California, LLC1125326                    02/08/17   $    1,641.95   $    1,641.95   $     273.66   12/05/17   10228595
Litigation Services & Technologies of California, LLC1129616                    02/08/17   $    1,370.95   $    1,370.95   $     228.49   12/05/17   10228595
Litigation Services & Technologies of California, LLC1128532                    02/23/17   $    1,525.20   $    1,525.20   $     254.20   12/05/17   10228595
Litigation Services & Technologies of California, LLC1133636                    02/26/17   $    2,250.45   $    2,250.45   $     375.08   12/05/17   10228595
Litigation Services & Technologies of California, LLC1134870                    02/28/17   $    1,743.65   $    1,743.65   $     290.61   12/05/17   10228595
Litigation Services & Technologies of California, LLC1134929                    02/28/17   $      550.00   $      550.00   $      91.67   12/05/17   10228595




                                                                                                                                                                                              Desc
Litigation Services & Technologies of California, LLC1135267                    03/02/17   $    1,813.80   $    1,813.80   $     302.30   12/05/17   10228595
Litigation Services & Technologies of California, LLC1137193                    03/09/17   $      302.75   $      302.75   $      50.46   12/05/17   10228595
Litigation Services & Technologies of California, LLC1130541                    04/13/17   $         -     $         -     $        -     12/05/17   10228595
                                  Case 8:18-bk-13864-ES        Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47             Desc
                                                               Main Document   Page 151 of 180
Litigation Services & Technologies of California, LLC1188869      10/31/17   $   1,000.00   $   1,000.00   $   166.67   12/05/17   10228595
Litigation Services & Technologies of California, LLC1188748      10/31/17   $   1,355.00   $   1,355.00   $   225.83   12/05/17   10228595




                                                                                                                                                                            Case 8:18-bk-13864-ES
                                                                                                                                              Exhibit "3"
                                                                                                                                                Page 44
Litigation Services & Technologies of California, LLC1188905      10/31/17   $   1,205.00   $   1,205.00   $   200.83   12/05/17   10228595
Litigation Services & Technologies of California, LLC1188850      10/31/17   $   1,560.00   $   1,560.00   $   260.00   12/05/17   10228595
Litigation Services & Technologies of California, LLC1189200      11/02/17   $   1,386.10   $   1,386.10   $   231.02   12/05/17   10228595
Litigation Services & Technologies of California, LLC1186258      11/03/17   $   1,217.25   $   1,217.25   $   202.88   12/05/17   10228595
Litigation Services & Technologies of California, LLC1186531      11/07/17   $   1,487.25   $   1,487.25   $   247.88   12/05/17   10228595
Litigation Services & Technologies of California, LLC1191042      11/09/17   $   1,355.00   $   1,355.00   $   193.57   12/05/17   10228595
Litigation Services & Technologies of California, LLC1188934      11/09/17   $   1,240.05   $   1,240.05   $   177.15   12/05/17   10228595
Litigation Services & Technologies of California, LLC1188191      11/13/17   $   1,495.55   $   1,495.55   $   249.26   12/05/17   10228595
Litigation Services & Technologies of California, LLC1192076      11/14/17   $     590.00   $     590.00   $    84.29   04/10/18   10233432
Litigation Services & Technologies of California, LLC1192411      11/22/17   $     757.00   $     757.00   $   108.14   04/10/18   10233432
Litigation Services & Technologies of California, LLC1194028      11/24/17   $   1,000.00   $   1,000.00   $   142.86   04/10/18   10233432
Litigation Services & Technologies of California, LLC1194904      11/29/17   $   1,657.40   $   1,657.40   $   236.77   04/10/18   10233432
Litigation Services & Technologies of California, LLC1192403      11/30/17   $        -     $        -     $      -     04/10/18   10233432
Litigation Services & Technologies of California, LLC1195294      11/30/17   $     740.00   $     740.00   $   105.71   04/10/18   10233432




                                                                                                                                                    Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                                     Main Document
Litigation Services & Technologies of California, LLC1195321      11/30/17   $   1,790.00   $   1,790.00   $   255.71   04/10/18   10233432
Litigation Services & Technologies of California, LLC1195271      11/30/17   $     840.00   $     840.00   $   120.00   04/10/18   10233432
Litigation Services & Technologies of California, LLC1195263      11/30/17   $   1,505.00   $   1,505.00   $   215.00   04/10/18   10233432
Litigation Services & Technologies of California, LLC1195272      11/30/17   $     930.00   $     930.00   $   132.86   04/10/18   10233432
Litigation Services & Technologies of California, LLC1195266      11/30/17   $   1,710.00   $   1,710.00   $   244.29   04/10/18   10233432
Litigation Services & Technologies of California, LLC1195264      11/30/17   $   1,450.00   $   1,450.00   $   207.14   04/10/18   10233432
Litigation Services & Technologies of California, LLC1195651      12/04/17   $     356.05   $     356.05   $    50.86   04/10/18   10233432
Litigation Services & Technologies of California, LLC1196056      12/04/17   $     376.80   $     376.80   $    53.83   04/10/18   10233432
Litigation Services & Technologies of California, LLC1193835      12/05/17   $   1,587.95   $   1,587.95   $   226.85   04/10/18   10233432
Litigation Services & Technologies of California, LLC1193843      12/05/17   $     457.55   $     457.55   $    65.36   04/10/18   10233432




                                                                                                                                                                      Page 51 of 69
Litigation Services & Technologies of California, LLC1193736      12/05/17   $     698.70   $     698.70   $    99.81   04/10/18   10233432
Litigation Services & Technologies of California, LLC1195909      12/05/17   $     437.45   $     437.45   $    62.49   04/10/18   10233432
Litigation Services & Technologies of California, LLC1193838      12/05/17   $   1,717.60   $   1,717.60   $   245.37   04/10/18   10233432
Litigation Services & Technologies of California, LLC1193613      12/06/17   $     691.80   $     691.80   $    98.83   04/10/18   10233432
Litigation Services & Technologies of California, LLC1196594      12/07/17   $     556.35   $     556.35   $    79.48   04/10/18   10233432
Litigation Services & Technologies of California, LLC1197330      12/11/17   $     744.70   $     744.70   $   106.39   04/10/18   10233432
Litigation Services & Technologies of California, LLC1197006      12/11/17   $     686.50   $     686.50   $    98.07   04/10/18   10233432
Litigation Services & Technologies of California, LLC1196628      12/15/17   $   1,189.55   $   1,189.55   $   169.94   04/10/18   10233432
Litigation Services & Technologies of California, LLC1198591      12/15/17   $   1,300.00   $   1,300.00   $   185.71   04/10/18   10233432
Litigation Services & Technologies of California, LLC1196626      12/18/17   $   1,772.85   $   1,772.85   $   253.26   04/10/18   10233432
Litigation Services & Technologies of California, LLC1198896      12/18/17   $   1,655.00   $   1,655.00   $   236.43   04/10/18   10233432
Litigation Services & Technologies of California, LLC1200248      12/22/17   $     356.00   $     356.00   $    50.86   04/10/18   10233432
Litigation Services & Technologies of California, LLC1200053      12/26/17   $     519.40   $     519.40   $    74.20   04/10/18   10233432
Litigation Services & Technologies of California, LLC1201728      01/08/18   $     468.15   $     468.15   $    66.88   04/10/18   10233432
Litigation Services & Technologies of California, LLC1201732      01/08/18   $     427.75   $     427.75   $    61.11   04/10/18   10233432
Litigation Services & Technologies of California, LLC1203401      01/09/18   $     958.00   $     958.00   $   136.86   04/10/18   10233432
Litigation Services & Technologies of California, LLC1202929      01/09/18   $     896.15   $     896.15   $   128.02   04/10/18   10233432
Litigation Services & Technologies of California, LLC1203990      01/11/18   $     350.00   $     350.00   $    50.00   04/10/18   10233432




                                                                                                                                                                            Desc
Litigation Services & Technologies of California, LLC1205226      01/18/18   $     431.80   $     431.80   $    61.69   04/10/18   10233432
Litigation Services & Technologies of California, LLC1205231      01/19/18   $     444.05   $     444.05   $    63.44   04/10/18   10233432
Litigation Services & Technologies of California, LLC1203837      01/23/18   $     485.95   $     485.95   $    69.42   04/10/18   10233432
                                  Case 8:18-bk-13864-ES                      Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47             Desc
                                                                             Main Document   Page 152 of 180
Litigation Services & Technologies of California, LLC1220416                    03/26/18   $     565.25   $     565.25   $    80.75   04/10/18   10233432
Litigation Services & Technologies of California, LLC1220440                    03/26/18   $   1,107.75   $   1,107.75   $   158.25   04/10/18   10233432




                                                                                                                                                                                          Case 8:18-bk-13864-ES
                                                                                                                                                            Exhibit "3"
                                                                                                                                                              Page 45
Litigation Services & Technologies of California, LLC1220513                    03/27/18   $     476.50   $     476.50   $    68.07   04/10/18   10233432
Litigation Services & Technologies of California, LLC1220803                    03/27/18   $     740.00   $     740.00   $   105.71   04/10/18   10233432
Litigation Services & Technologies of California, LLC1220800                    03/27/18   $   2,255.00   $   2,255.00   $   322.14   04/10/18   10233432
Litigation Services & Technologies of California, LLC1221683                    03/29/18   $   1,695.00   $   1,695.00   $   242.14
Litigation Services & Technologies of California, LLC1221703                    03/29/18   $   1,790.00   $   1,790.00   $   255.71
Litigation Services & Technologies of California, LLC1221675                    03/29/18   $   1,845.00   $   1,845.00   $   263.57
Litigation Services & Technologies of California, LLC1221664                    03/29/18   $   2,050.00   $   2,050.00   $   292.86
Litigation Services & Technologies of California, LLC1221682                    03/29/18   $     945.00   $     945.00   $   135.00
Litigation Services & Technologies of California, LLC1221667                    03/29/18   $   1,695.00   $   1,695.00   $   242.14
Litigation Services & Technologies of California, LLC1221691                    03/29/18   $     795.00   $     795.00   $   113.57
Litigation Services & Technologies of California, LLC1221704                    03/29/18   $   1,150.00   $   1,150.00   $   164.29
Litigation Services & Technologies of California, LLC1221733                    03/30/18   $   1,845.00   $   1,845.00   $   263.57
Litigation Services & Technologies of California, LLC1221927                    03/30/18   $     885.40   $     885.40   $   126.49
Litigation Services & Technologies of California, LLC1221781                    03/30/18   $   1,014.90   $   1,014.90   $   144.99




                                                                                                                                                                  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                                                   Main Document
Litigation Services & Technologies of California, LLC1221505                    04/02/18   $     877.60   $     877.60   $   125.37
Litigation Services & Technologies of California, LLC1221363                    04/02/18   $     550.00   $     550.00   $    78.57
Litigation Services & Technologies of California, LLC1223683                    04/09/18   $   1,245.00   $   1,245.00   $   177.86
Litigation Services & Technologies of California, LLC1223164                    04/09/18   $   1,435.60   $   1,435.60   $   205.09
Litigation Services & Technologies of California, LLC1222337                    04/10/18   $     878.35   $     878.35   $   125.48
Litigation Services & Technologies of California, LLC1220581                    04/10/18   $     752.30   $     752.30   $   107.47
Litigation Services & Technologies of California, LLC1220700                    04/10/18   $   2,111.90   $   2,111.90   $   301.70
Litigation Services & Technologies of California, LLC1223860                    04/11/18   $     822.05   $     822.05   $   117.44
Litigation Services & Technologies of California, LLC1224724                    04/13/18   $     795.00   $     795.00   $   113.57
Litigation Services & Technologies of California, LLC1222624                    04/13/18   $     628.80   $     628.80   $    89.83




                                                                                                                                                                                    Page 52 of 69
Litigation Services & Technologies of California, LLC1220575                    04/16/18   $     942.50   $     942.40   $   134.63
Litigation Services & Technologies of California, LLC1222027                    04/16/18   $   1,941.95   $   1,941.95   $   277.42
Litigation Services & Technologies of California, LLC1225177                    04/16/18   $     656.00   $     656.00   $    93.71
Litigation Services & Technologies of California, LLC1223402                    04/16/18   $     916.65   $     916.65   $   130.95
Litigation Services & Technologies of California, LLC1225322                    04/17/18   $   2,118.45   $   2,118.45   $   302.64
Litigation Services & Technologies of California, LLC1225818                    04/18/18   $   1,585.00   $   1,585.00   $   226.43
Litigation Services & Technologies of California, LLC1226289                    04/20/18   $   1,845.00   $   1,845.00   $   263.57
Litigation Services & Technologies of California, LLC1226287                    04/20/18   $   1,845.00   $   1,845.00   $   263.57
Litigation Services & Technologies of California, LLC1220973                    04/23/18   $        -     $        -     $      -
Litigation Services & Technologies of California, LLC1220972                    04/23/18   $        -     $        -     $      -
Litigation Services & Technologies of California, LLC1227061                    04/24/18   $   1,585.00   $   1,585.00   $   226.43
Litigation Services & Technologies of California, LLC1228122                    04/27/18   $   1,695.00   $   1,695.00   $   242.14
Milan G. Rawal                                       Deposition 12-21-2017      01/11/18   $        -     $        -     $      -
Nationwide Legal LLC                                 NWL254628                  05/20/16   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC                                 NWL255884                  07/28/16   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC                                 NWL255466                  07/28/16   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC                                 NWL256510                  07/28/16   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC                                 NWL257060                  07/31/16   $        -     $        -     $      -     12/05/17   10228595




                                                                                                                                                                                          Desc
Nationwide Legal LLC                                 NWL21600-01                12/07/16   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC                                 NWL21601-02                12/07/16   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC                                 NWL21598-02                12/07/16   $        -     $        -     $      -     12/05/17   10228595
                       Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47             Desc
                                               Main Document   Page 153 of 180
Nationwide Legal LLC           NWL21600-02        12/07/16   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL21601-01        12/21/16   $     484.75   $     484.75   $    80.79   12/05/17   10228595




                                                                                                                                                            Case 8:18-bk-13864-ES
                                                                                                                              Exhibit "3"
                                                                                                                                Page 46
Nationwide Legal LLC           NWL22072-05        12/21/16   $     115.75   $     115.75   $    19.29   12/05/17   10228595
Nationwide Legal LLC           NWL22083-04        12/30/16   $     662.50   $     662.50   $   110.42   12/05/17   10228595
Nationwide Legal LLC           NWL21598-04        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22041-04        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL21601-04        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22035-02        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22035-01        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22035-03        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22026-03        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22082-05        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22072-07        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22072-04        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22061-03        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22044-01        01/10/17   $        -     $        -     $      -     12/05/17   10228595




                                                                                                                                    Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                     Main Document
Nationwide Legal LLC           NWL21601-03        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22084-04        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL21598-01        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL21598-03        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22069-01        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22047-04        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22059-04        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22026-02        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22072-10        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22041-02        01/10/17   $        -     $        -     $      -     12/05/17   10228595




                                                                                                                                                      Page 53 of 69
Nationwide Legal LLC           NWL22032-02        01/10/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22064-01        01/17/17   $     397.85   $     397.85   $    66.31   12/05/17   10228595
Nationwide Legal LLC           NWL22059-01        01/26/17   $     321.50   $     321.50   $    53.58   12/05/17   10228595
Nationwide Legal LLC           NWL22081-02        02/06/17   $     119.60   $     119.60   $    19.93   12/05/17   10228595
Nationwide Legal LLC           NWL22026-04        02/16/17   $   1,156.75   $   1,156.75   $   192.79   12/05/17   10228595
Nationwide Legal LLC           NWL22081-01        02/17/17   $     429.35   $     429.35   $    71.56   12/05/17   10228595
Nationwide Legal LLC           NWL22087-01        02/17/17   $     317.20   $     317.20   $    52.87   12/05/17   10228595
Nationwide Legal LLC           NWL22083-01        02/17/17   $   2,764.25   $   2,764.25   $   460.71   12/05/17   10228595
Nationwide Legal LLC           NWL22069-03        02/17/17   $     842.75   $     842.75   $   140.46   12/05/17   10228595
Nationwide Legal LLC           NWL22026-01        02/17/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22028-01        02/17/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22089-03        02/17/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22060-01        02/17/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL263358          02/17/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22059-02        02/17/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22058-01        02/17/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22059-03        02/17/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22080-01        02/17/17   $     115.75   $     115.75   $    19.29   12/05/17   10228595




                                                                                                                                                            Desc
Nationwide Legal LLC           NWL22072-09        02/17/17   $     115.75   $     115.75   $    19.29   12/05/17   10228595
Nationwide Legal LLC           NWL22042-02        02/17/17   $     117.50   $     117.50   $    19.58   12/05/17   10228595
Nationwide Legal LLC           NWL22047-01        02/17/17   $     400.25   $     400.25   $    66.71   12/05/17   10228595
                       Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47        Desc
                                               Main Document   Page 154 of 180
Nationwide Legal LLC           NWL22072-01        03/01/17   $   378.50   $   378.50   $   63.08   12/05/17   10228595
Nationwide Legal LLC           NWL22041-03        03/01/17   $   165.00   $   165.00   $   27.50   12/05/17   10228595




                                                                                                                                                       Case 8:18-bk-13864-ES
                                                                                                                         Exhibit "3"
                                                                                                                           Page 47
Nationwide Legal LLC           NWL22084-03        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22049-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22061-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22061-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL21601-05        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22064-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22063-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22047-03        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22047-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22089-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22089-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22090-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22091-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22072-08        03/07/17   $      -     $      -     $     -     12/05/17   10228595




                                                                                                                               Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                Main Document
Nationwide Legal LLC           NWL22078-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22078-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22080-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22080-03        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22083-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22084-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22069-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22072-03        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22072-02        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22071-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595




                                                                                                                                                 Page 54 of 69
Nationwide Legal LLC           NWL22032-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22041-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22032-03        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22032-04        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22084-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22083-03        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22042-01        03/07/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL264700          04/13/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22692-01        04/13/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22692-03        04/13/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22692-02        04/13/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL22085-03        04/13/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL23042-01        05/16/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL23042-03        05/16/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL23107-01        05/16/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL23278-01        05/16/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL23406-04        05/16/17   $      -     $      -     $     -     12/05/17   10228595
Nationwide Legal LLC           NWL23917-02        05/26/17   $    47.50   $    47.50   $    7.92   12/05/17   10228595




                                                                                                                                                       Desc
Nationwide Legal LLC           NWL23917-03        05/26/17   $    47.50   $    47.50   $    7.92   12/05/17   10228595
Nationwide Legal LLC           NWL23432-02        05/30/17   $   115.75   $   115.75   $   19.29   12/05/17   10228595
Nationwide Legal LLC           NWL23278-03        06/09/17   $      -     $      -     $     -     12/05/17   10228595
                       Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47             Desc
                                               Main Document   Page 155 of 180
Nationwide Legal LLC           NWL22072-06        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23278-02        06/09/17   $        -     $        -     $      -     12/05/17   10228595




                                                                                                                                                            Case 8:18-bk-13864-ES
                                                                                                                              Exhibit "3"
                                                                                                                                Page 48
Nationwide Legal LLC           NWL23406-06        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23407-05        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23406-03        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23917-01        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23917-05        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23917-04        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23407-08        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23042-02        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL22342-02        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23406-02        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23406-01        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23320-01        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23432-01        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23565-01        06/09/17   $        -     $        -     $      -     12/05/17   10228595




                                                                                                                                    Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                     Main Document
Nationwide Legal LLC           NWL23565-09        06/09/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23623-01        06/26/17   $     126.25   $     126.25   $    21.04   12/05/17   10228595
Nationwide Legal LLC           NWL23922-01        07/11/17   $     400.25   $     400.25   $    66.71   12/05/17   10228595
Nationwide Legal LLC           NWL23920-01        07/11/17   $     115.75   $     115.75   $    19.29   12/05/17   10228595
Nationwide Legal LLC           NWL23407-04        07/11/17   $     179.75   $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23945-09        07/12/17   $      23.00   $      23.00   $     3.83   12/05/17   10228595
Nationwide Legal LLC           NWL23945-05        07/13/17   $   1,464.70   $   1,464.70   $   244.12   12/05/17   10228595
Nationwide Legal LLC           NWL23921-01        07/13/17   $   1,315.70   $   1,315.70   $   219.28   12/05/17   10228595
Nationwide Legal LLC           NWL23934-04        07/17/17   $     124.50   $     124.50   $    20.75   12/05/17   10228595
Nationwide Legal LLC           NWL24051-04        07/17/17   $     115.75   $     115.75   $    19.29   12/05/17   10228595




                                                                                                                                                      Page 55 of 69
Nationwide Legal LLC           NWL24051-02        07/17/17   $     119.60   $     119.60   $    19.93   12/05/17   10228595
Nationwide Legal LLC           NWL24051-01        07/17/17   $     207.75   $     207.75   $    34.63   12/05/17   10228595
Nationwide Legal LLC           NWL24111-01        07/18/17   $     741.25   $     741.25   $   123.54   12/05/17   10228595
Nationwide Legal LLC           NWL23945-04        07/18/17   $   2,194.66   $   2,194.66   $   365.78   12/05/17   10228595
Nationwide Legal LLC           NWL23921-04        07/18/17   $   1,483.75   $   1,483.75   $   247.29   12/05/17   10228595
Nationwide Legal LLC           NWL268198          07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23407-03        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23407-06        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23406-05        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23918-01        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL24053-01        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23407-07        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23407-01        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23407-02        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23722-01        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL23934-05        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL24111-04        07/19/17   $        -     $        -     $      -     12/05/17   10228595
Nationwide Legal LLC           NWL24565-02        07/28/17   $      15.00   $      15.00   $     2.50   12/05/17   10228595




                                                                                                                                                            Desc
Nationwide Legal LLC           NWL23915-02        07/31/17   $     115.75   $     115.75   $    19.29   12/05/17   10228595
Nationwide Legal LLC           NWL23918-02        08/01/17   $      15.00   $      15.00   $     2.50   12/05/17   10228595
Nationwide Legal LLC           NWL23945-08        08/29/17   $        -     $        -     $      -     12/05/17   10228595
                       Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47      Desc
                                               Main Document   Page 156 of 180
Nationwide Legal LLC           NWL23922-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23930-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595




                                                                                                                                                     Case 8:18-bk-13864-ES
                                                                                                                       Exhibit "3"
                                                                                                                         Page 49
Nationwide Legal LLC           NWL23920-04        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23911-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23911-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23912-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23934-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23943-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23945-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL2307-04         08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23945-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23921-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23921-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23920-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23912-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23923-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595




                                                                                                                             Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                              Main Document
Nationwide Legal LLC           NWL23725-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23922-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23934-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23944-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24050-05        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23920-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23915-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23912-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24050-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24053-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595




                                                                                                                                               Page 56 of 69
Nationwide Legal LLC           NWL23915-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24051-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24050-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24050-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23945-06        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24111-05        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23944-04        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23922-04        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23955-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23934-03        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24111-02        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24108-01        08/29/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24051-05        09/20/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23945-07        09/20/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24050-04        09/20/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL23944-05        09/20/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24111-03        09/20/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24052-01        09/20/17   $    -   $       -   $     -        12/05/17   10228595




                                                                                                                                                     Desc
Nationwide Legal LLC           NWL24406-01        09/20/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24490-02        09/20/17   $    -   $       -   $     -        12/05/17   10228595
Nationwide Legal LLC           NWL24411-04        09/20/17   $    -   $       -   $     -        12/05/17   10228595
                       Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                 Desc
                                               Main Document   Page 157 of 180
Nationwide Legal LLC           NWL24411-03        09/20/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL24411-02        09/20/17   $         -     $         -     $        -     12/05/17   10228595




                                                                                                                                                                Case 8:18-bk-13864-ES
                                                                                                                                  Exhibit "3"
                                                                                                                                    Page 50
Nationwide Legal LLC           NWL23944-06        09/20/17   $       90.75   $       90.75   $      15.13   12/05/17   10228595
Nationwide Legal LLC           NWL24843-01        09/20/17   $      110.75   $      110.75   $      18.46   12/05/17   10228595
Nationwide Legal LLC           NWL24843-04        09/26/17   $      204.50   $      204.50   $      34.08   12/05/17   10228595
Nationwide Legal LLC           NWL24842-01        10/16/17   $      657.00   $      657.00   $     109.50   12/05/17   10228595
Nationwide Legal LLC           NWL24839-01        10/24/17   $    2,494.50   $    2,494.50   $     415.75   12/05/17   10228595
Nationwide Legal LLC           NWL24565-01        11/09/17   $   10,099.00   $   10,099.00   $   1,442.71   12/05/17   10228595
Nationwide Legal LLC           NWL23945-02        11/10/17   $    3,007.15   $    3,007.15   $     429.59   12/05/17   10228595
Nationwide Legal LLC           NWL24841-03        11/10/17   $      348.00   $      348.00   $      49.71   12/05/17   10228595
Nationwide Legal LLC           NWL24490-04        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL24411-01        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           272784             11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL24715-01        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL24838-01        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL24839-04        11/13/17   $         -     $         -     $        -     12/05/17   10228595




                                                                                                                                        Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                         Main Document
Nationwide Legal LLC           NWL24840-02        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL24842-04        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL25705-01        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL25705-02        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL22085-01        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL22085-02        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL23910-01        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           273308             11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL25868-01        11/13/17   $         -     $         -     $        -     12/05/17   10228595
Nationwide Legal LLC           NWL25868-02        11/13/17   $         -     $         -     $        -     12/05/17   10228595




                                                                                                                                                          Page 57 of 69
Nationwide Legal LLC           NWL24840-01        11/13/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL24843-03        11/13/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL24565-03        11/13/17   $         -     $         -     $        -
Nationwide Legal LLC           273866             11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26050-01        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26049-01        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26049-02        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26049-03        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26049-04        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26049-05        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL24839-02        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL24841-01        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL24842-02        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL24843-02        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL24995-01        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL25324-03        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL25324-02        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26444-01        11/30/17   $         -     $         -     $        -




                                                                                                                                                                Desc
Nationwide Legal LLC           NWL26442-01        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26465-01        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC           NWL26465-02        11/30/17   $         -     $         -     $        -
                               Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                 Desc
                                                       Main Document   Page 158 of 180
Nationwide Legal LLC                   NWL26465-03        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC                   NWL24411-05        11/30/17   $         -     $         -     $        -




                                                                                                                                                                        Case 8:18-bk-13864-ES
                                                                                                                                          Exhibit "3"
                                                                                                                                            Page 51
Nationwide Legal LLC                   NWL25324-01        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC                   NWL25460-01        11/30/17   $         -     $         -     $        -
Nationwide Legal LLC                   NWL24565-04        12/28/17   $    1,215.85   $    1,215.85   $     173.69   04/10/18   10233432
Nationwide Legal LLC                   274602             01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   275103             01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   275537             01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL24839-03        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL25460-02        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL24842-03        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26463-02        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26483-01        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26536-01        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26536-02        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-01        01/11/18   $         -     $         -     $        -




                                                                                                                                                Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                                 Main Document
Nationwide Legal LLC                   NWL26537-02        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-03        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-04        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-05        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-06        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-07        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-08        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-09        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26659-01        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26463-03        01/11/18   $         -     $         -     $        -




                                                                                                                                                                  Page 58 of 69
Nationwide Legal LLC                   NWL26463-01        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-11        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-10        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-12        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL26537-13        01/11/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL23944-01        01/25/18   $      490.35   $      490.35   $      70.05   04/10/18   10233432
Nationwide Legal LLC                   NWL23944-03        02/22/18   $         -     $         -     $        -
Nationwide Legal LLC                   NWL24490-01        02/26/18   $      565.45   $      565.45   $      80.78   04/10/18   10233432
Nationwide Legal LLC                   NWL24490-03        03/27/18   $         -     $         -     $        -
Nationwide Legal LLC                   277595             03/27/18   $         -     $         -     $        -
Nationwide Legal LLC                   278219             03/27/18   $         -     $         -     $        -
Nationwide Legal LLC                   278219B            04/23/18   $         -     $         -     $        -
Northstar Enviromental Remediation     5440               11/07/17   $   16,755.00   $   16,755.00   $   2,556.77   12/05/17   10228595
One Legal LLC                          10568764           06/15/16   $         -     $         -     $        -     12/05/17   10228595
One Legal LLC                          10675492           09/27/16   $         -     $         -     $        -     12/05/17   10228595
One Legal LLC                          10749089           12/07/16   $         -     $         -     $        -     12/05/17   10228595
One Legal LLC                          10958987           07/19/17   $         -     $         -     $        -     12/05/17   10228595
One Legal LLC                          11043740           10/11/17   $         -     $         -     $        -     12/05/17   10228595




                                                                                                                                                                        Desc
One Legal LLC                          11049781           10/11/17   $         -     $         -     $        -     12/05/17   10228595
One Legal LLC                          11053313           10/11/17   $         -     $         -     $        -     12/05/17   10228595
One Legal LLC                          11102539           11/13/17   $         -     $         -     $        -     12/05/17   10228595
                                 Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                 Desc
                                                         Main Document   Page 159 of 180
Proficio Tech, Inc.                      20406              02/01/18   $    3,101.94   $    3,101.94   $     443.13   12/05/17   10228595
RE-QWEST Legal Technologies              IRV02739           02/08/16   $         -     $         -     $        -     12/05/17   10228595




                                                                                                                                                                          Case 8:18-bk-13864-ES
                                                                                                                                            Exhibit "3"
                                                                                                                                              Page 52
RE-QWEST Legal Technologies              IRV03575           06/15/16   $         -     $         -     $        -     12/05/17   10228595
RE-QWEST Legal Technologies              IRV03576           06/15/16   $         -     $         -     $        -     12/05/17   10228595
RE-QWEST Legal Technologies              IRV03666           07/28/16   $         -     $         -     $        -     12/05/17   10228595
RE-QWEST Legal Technologies              IRV04350           01/10/17   $         -     $         -     $        -     12/05/17   10228595
RE-QWEST Legal Technologies              IRV05125           06/27/17   $      979.65   $      979.65   $     163.28   12/05/17   10228595
RE-QWEST Legal Technologies              IRV05153           06/29/17   $   13,279.05   $   13,279.05   $   2,213.18   12/05/17   10228595
RE-QWEST Legal Technologies              IRV05315           08/17/17   $      351.31   $      351.31   $      58.55   12/05/17   10228595
RE-QWEST Legal Technologies              IRV05407           09/07/17   $    3,136.17   $    3,136.17   $     522.70   12/05/17   10228595
RE-QWEST Legal Technologies              IRV05448           10/11/17   $         -     $         -     $        -     12/05/17   10228595
RE-QWEST Legal Technologies              IRV05493           10/11/17   $         -     $         -     $        -     12/05/17   10228595
RE-QWEST Legal Technologies              IRV05530           11/13/17   $         -     $         -     $        -
RE-QWEST Legal Technologies              IRV05667           11/30/17   $         -     $         -     $        -
RE-QWEST Legal Technologies              IRV05998           02/12/18   $    1,036.04   $    1,036.04   $     148.01   04/10/18   10233432
RE-QWEST Legal Technologies              IRV05840           02/22/18   $         -     $         -     $        -




                                                                                                                                                  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                                   Main Document
RE-QWEST Legal Technologies              IRV05961           02/22/18   $         -     $         -     $        -
RE-QWEST Legal Technologies              IRV06080           04/23/18   $         -     $         -     $        -
RE-QWEST Legal Technologies              IRV06093           04/23/18   $         -     $         -     $        -
RE-QWEST Legal Technologies              IRV06108           04/23/18   $         -     $         -     $        -
RE-QWEST Legal Technologies              IRV06124           04/23/18   $         -     $         -     $        -
Stoney-Miller Consultants Inc.           70081-00           05/20/16   $    9,282.05   $    9,282.05   $   1,856.41   12/05/17   10228595
Stoney-Miller Consultants Inc.           70136-00           06/03/16   $    1,912.50   $    1,912.50   $     382.50   12/05/17   10228595
Stoney-Miller Consultants Inc.           70191-00           06/17/16   $    1,147.25   $    1,147.25   $     229.45   12/05/17   10228595
Stoney-Miller Consultants Inc.           70321-00           07/31/16   $         -     $         -     $        -     12/05/17   10228595
Stoney-Miller Consultants Inc.           70373-00           07/31/16   $         -     $         -     $        -     12/05/17   10228595




                                                                                                                                                                    Page 59 of 69
Stoney-Miller Consultants Inc.           70524-00           10/25/16   $         -     $         -     $        -     12/05/17   10228595
Stoney-Miller Consultants Inc.           70864-00           12/07/16   $         -     $         -     $        -     12/05/17   10228595
Stoney-Miller Consultants Inc.           70819-00           12/07/16   $         -     $         -     $        -     12/05/17   10228595
Stoney-Miller Consultants Inc.           70580-00           12/07/16   $         -     $         -     $        -     12/05/17   10228595
Stoney-Miller Consultants Inc.           71006-00           01/10/17   $         -     $         -     $        -     12/05/17   10228595
Stoney-Miller Consultants Inc.           72106-00           04/21/17   $    9,949.20   $    9,949.20   $   1,658.20   12/05/17   10228595
Stoney-Miller Consultants Inc.           72112-00           05/19/17   $    6,029.20   $    6,029.20   $   1,004.87   12/05/17   10228595
Stoney-Miller Consultants Inc.           72132-00           06/30/17   $   14,456.70   $   14,456.70   $   2,409.45   12/05/17   10228595
Stoney-Miller Consultants Inc.           72261-00           07/14/17   $    3,127.50   $    3,127.50   $     521.25   12/05/17   10228595
Stoney-Miller Consultants Inc.           72338-00           07/28/17   $    5,662.10   $    5,662.10   $     943.68   12/05/17   10228595
Stoney-Miller Consultants Inc.           72383-00           08/11/17   $    7,831.45   $    7,831.45   $   1,305.24   12/05/17   10228595
Stoney-Miller Consultants Inc.           72522-00           08/25/17   $    3,028.50   $    3,028.50   $     504.75   12/05/17   10228595
Stoney-Miller Consultants Inc.           72558-00           09/08/17   $    3,793.20   $    3,793.20   $     632.20   12/05/17   10228595
Stoney-Miller Consultants Inc.           72641-00           09/22/17   $    4,867.60   $    4,867.60   $     811.27   12/05/17   10228595
Stoney-Miller Consultants Inc.           72734-00           10/06/17   $   10,971.52   $   10,971.52   $   1,828.59   12/05/17   10228595
Stoney-Miller Consultants Inc.           72816-00           10/20/17   $    6,564.65   $    6,564.65   $   1,094.11   12/05/17   10228595
Stoney-Miller Consultants Inc.           72880-00           11/03/17   $    6,398.75   $    6,398.75   $   1,041.07   12/05/17   10228595
Stoney-Miller Consultants Inc.           72962-00           11/17/17   $    2,618.50   $    2,618.50   $     374.07   12/05/17   10228595




                                                                                                                                                                          Desc
Stoney-Miller Consultants Inc.           73209              12/29/17   $    9,836.25   $    9,836.25   $   1,405.18   04/10/18   10233432
Stoney-Miller Consultants Inc.           73323              01/12/18   $    6,823.25   $    6,823.25   $     974.75   04/10/18   10233432
Stoney-Miller Consultants Inc.           73327              01/26/18   $   11,018.75   $   11,018.75   $   1,574.11   04/10/18   10233432
                                     Case 8:18-bk-13864-ES         Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                             Desc
                                                                   Main Document   Page 160 of 180
Stoney-Miller Consultants Inc.               73408                       02/09/18   $         8,144.05   $      8,144.05   $     1,163.44   04/10/18   10233432
Stoney-Miller Consultants Inc.               73477                       02/23/18   $         8,108.25   $      8,108.25   $     1,158.32   04/10/18   10233432




                                                                                                                                                                                                                 Case 8:18-bk-13864-ES
                                                                                                                                                                                   Exhibit "3"
                                                                                                                                                                                     Page 53
Stoney-Miller Consultants Inc.               73624                       03/09/18   $         9,502.03   $      9,502.03   $     1,357.43   04/10/18   10233432
Stoney-Miller Consultants Inc.               73632                       03/23/18   $         1,899.80   $      1,899.80   $       271.40
Thomas P. Kerr, Inc.                         18-0114                     01/14/18   $         2,444.47   $      2,444.47   $       349.21   04/10/18   10233432
Tower Interpreting Services                  510253                      01/27/17   $           575.00   $        575.00   $        95.83   12/05/17   10228595
Tower Interpreting Services                  516500                      11/01/17   $           575.00   $        575.00   $        95.83   12/05/17   10228595 $     138,306.59
Tower Interpreting Services                  518094                      01/03/18   $           575.00   $        575.00   $        82.14   04/10/18   10233432
Tower Interpreting Services                  520596                      04/10/18   $           345.00   $        345.00   $        49.29
Tower Interpreting Services                  520594                      04/10/18   $           700.00   $        700.00   $       100.00
Tower Interpreting Services                  520595                      04/10/18   $           825.00   $        825.00   $       117.86
Tower Interpreting Services                  520591                      04/10/18   $           575.00   $        575.00   $        82.14
Tower Interpreting Services                  520590                      04/10/18   $           575.00   $        575.00   $        82.14
Tower Interpreting Services                  520810                      04/17/18   $           575.00   $        575.00   $        82.14
Tower Interpreting Services                  520809                      04/17/18   $           575.00   $        575.00   $        82.14
Tower Interpreting Services                  520808                      04/17/18   $           575.00   $        575.00   $        82.14




                                                                                                                                                                                         Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
                                                                                                                                                                                          Main Document
Tower Interpreting Services                  520807                      04/17/18   $           345.00   $        345.00   $        49.29
Tower Interpreting Services                  521223                      05/02/18   $           825.00   $        825.00   $       117.86
Tower Interpreting Services                  521222                      05/02/18   $           825.00   $        825.00   $       117.86
Tower Interpreting Services                  521221                      05/02/18   $           345.00   $        345.00   $        49.29
Tower Interpreting Services                  521220                      05/02/18   $           700.00   $        700.00   $       100.00
Tower Interpreting Services                  521219                      05/02/18   $           575.00   $        575.00   $        82.14
Tower Interpreting Services                  521218                      05/02/18   $           575.00   $        575.00   $        82.14
Tower Interpreting Services                  521217                      05/02/18   $           345.00   $        345.00   $        49.29
Veritext Corporate Services, Inc.,           CA3189869                   12/20/17   $           952.70   $        952.70   $       136.10   04/10/18   10233432
Veritext Corporate Services, Inc.,           CA3215544                   01/18/18   $         1,336.40   $      1,336.40   $       190.91   04/10/18   10233432




                                                                                                                                                                                                           Page 60 of 69
Veritext Corporate Services, Inc.,           CA3215590                   01/18/18   $           533.05   $        533.05   $        76.15   04/10/18   10233432
Walter W. Lane                               111417                      01/16/18   $         2,792.00   $      2,792.00   $       398.86   04/10/18   10233432 $     139,290.12
                                                                                    $     2,571,490.79 $     2,570,060.94 $    403,841.41                         $   345,050.10
                                                                    Total Adjusted: $     2,570,060.94
                                                                      Total Shares: $       403,841.41
Insured / Insurer                            Shares                 PAID         Current Balance Due
AIG Insurance / AIG Specialty Claims          $          403,841.41 $ 345,050.10 $           58,791.31




                                                                                                                                                                                                                 Desc
                                       Case 8:18-bk-13864-ES                  Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47                                               Desc
                                                                              Main Document   Page 161 of 180
Celestino Acosta, et al v. City of Lng Beach, et al. Friendly Village Mobile Home Park / AIG Insurance Company / 2 Way Split - Admiral & AIG (50/50 Split)
Stoney Miller invoices submission for payment - 1st party claim - Friendly Village - AIG Env. 9297693195US and 9297693195US-003




                                                                                                                                                                                                                                                          Case 8:18-bk-13864-ES
VendorName                                                                   Invoice#     InvoiceDate     RequestedAmount         AdjustedAmount        ShareAmount AIG % Date PAID      Check#             Amount PAID




                                                                                                                                                                                                                            Exhibit "3"
                                                                                                                                                                                                                              Page 54
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 70525-01           08/26/16 $            4,958.50 $             4,958.50 $       2,479.25 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 70581-01           09/09/16 $            2,569.75 $             2,569.75 $       1,284.88 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 70652-01           09/23/16 $              587.50 $               587.50 $         293.75 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 70653-02           09/23/16 $           10,249.10 $            10,144.10 $       5,072.05 50.00% 08/24/17   unknown            $    1,207.50
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 70730-01           10/07/16 $            2,100.00 $             2,100.00 $       1,050.00 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 70731-02           10/07/16 $           14,238.10 $            13,883.20 $       6,941.60 50.00% 08/24/17   unknown            $    4,081.35
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 70865-01           11/04/16 $            1,965.55 $             1,965.55 $         982.78 50.00% 08/24/17   unknown            $      315.45
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 71007-01           12/02/16 $            1,207.50 $             1,207.50 $         603.75 50.00% 08/24/17   unknown            $      603.75
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 71121-00           12/30/16 $              577.50 $               577.50 $         288.75 50.00% 05/19/17   unknown            $      288.75
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 71210-00           01/13/17 $              377.50 $               377.50 $         188.75 50.00% 05/19/17   unknown            $      188.75
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 71211-01           01/13/17 $            9,890.00 $             9,890.00 $       4,945.00 50.00% 08/24/17   unknown            $    4,900.00
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 71759-01           04/21/17 $            3,190.00 $             3,190.00 $       1,595.00 50.00% 08/24/17   unknown            $    1,595.00
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 71760-03           04/21/17 $           18,923.93 $            18,923.93 $       9,461.97 50.00% 08/24/17   unknown            $    9,461.97
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72109-01           05/19/17 $            7,598.20 $             7,598.20 $       3,799.10 50.00%




                                                                                                                                                                                                                                  Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72133-01           06/30/17 $            5,547.01 $             5,547.01 $       2,773.51 50.00%




                                                                                                                                                                                                                                   Main Document
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72262-01           07/14/17 $            2,566.25 $             2,566.25 $       1,283.13 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72384-01           08/11/17 $              420.00 $               420.00 $         210.00 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72559-01           09/08/17 $            3,570.00 $             3,570.00 $       1,785.00 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72642-01           09/22/17 $            5,762.50 $             5,762.50 $       2,881.25 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72735-01           10/06/17 $              525.00 $               525.00 $         262.50 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72881-01           11/03/17 $            4,620.00 $             4,620.00 $       2,310.00 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 72963-01           11/17/17 $            4,267.50 $             4,267.50 $       2,133.75 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 73210-01           12/29/17 $              630.00 $               630.00 $         315.00 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 73324-01           01/12/18 $           57,352.25 $            57,352.25 $      28,676.13 50.00% 01/12/18   Retainer Applied   $   19,500.00
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 73328-01           01/26/18 $              525.00 $               525.00 $         262.50 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 73409-01           02/09/18 $              105.00 $               105.00 $          52.50 50.00%




                                                                                                                                                                                                                                                    Page 61 of 69
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 73478-01           02/23/18 $              577.50 $               577.50 $         288.75 50.00%
Stoney-Miller Consultants Inc. 1st Party Claim (50/50 Split)                 73625-01           03/09/18 $              525.00 $               525.00 $         262.50 50.00%
                                                                                                   $          165,426.14 $        164,966.24 $       82,483.12                                              $   42,142.52
                                                                                   Total Adjusted: $          164,966.24
                                                                                      Total Shares: $          82,483.12
                                                                                    Invoice Count:                     28
Insured / Insurer                                                    Shares       PAID        Current Balance Due
AIG Insurance / AIG Specialty Claims                                  $ 82,483.12 $ 42,142.52 $           40,340.60
                                                                                                   Retainer Remainder
                                                                                                                $22,000




                                                                                                                                                                                                                                                          Desc
Case 8:18-bk-13864-ES     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35         Desc
                           Main Document    Page 62 of 69
  Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47   Desc
                          Main Document   Page 162 of 180




    APPENDIX B




                                                                            Exhibit "3"
                                                                              Page 55
               Case 8:18-bk-13864-ES   Doc 96 Filed 08/01/19 Entered 08/01/19 20:07:47   Desc
                                       Main Document   Page 163 of 180
Indemnity    5/10/2018         58791.41    JDI DATA CORPOR...   Accepted   Issued          5/10/2018
Indemnity    5/10/2018         18,340.60   JDI DATA CORPOR...   Accepted   Issued          5/10/2018




                                                                                                                                     Case 8:18-bk-13864-ES
                                                                                                       Exhibit "3"
                                                                                                         Page 56
Indemnity     4/9/2018        139,290.12   JDI DATA CORPOR...   Accepted   Paid            4/23/2018
Indemnity    12/4/2017        138,306.59   JDI DATA CORPOR...   Accepted   Paid           12/12/2017
Indemnity    5/16/2017          6,807.43   COOKSEY TOOLEN ...   Accepted   Paid            5/22/2017
Indemnity    5/16/2017         10,669.79   COOKSEY TOOLEN ...   Accepted   Paid            5/22/2017
Indemnity    5/16/2017         41,500.00   STONEY MILLER C...   Accepted   Paid             6/6/2017
Indemnity    5/16/2017         14,699.06   COOKSEY TOOLEN ...   Accepted   Paid            5/22/2017
Indemnity    5/12/2017          5,604.30   STONEY MILLER C...   Accepted   Paid            5/21/2017
Indemnity    5/12/2017           5503.75   STONEY MILLER C...   Accepted   Paid            5/21/2017
Indemnity    5/12/2017         11,534.47   STONEY MILLER C...   Accepted   Paid            5/21/2017




                                                                                                             Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35
Indemnity   10/25/2016         13,863.23   COOKSEY TOOLEN ...   Accepted   Paid           10/31/2016




                                                                                                              Main Document
Indemnity     9/2/2016         21,413.88   COOKSEY TOOLEN ...   Accepted   Paid            9/20/2016
                              486324.63




                                                                                                                               Page 63 of 69
                                                                                                                                     Desc
        Case 8:18-bk-13864-ES                     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                      Desc
                                                   Main Document    Page 64 of 69

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: TRUSTEE’S FOURTH MOTION FOR ORDER EXTENDING
THE TIME TO ASSUME OR REJECT EXECUTORY CONTRACTS OR, ALTERNATIVELY, FOR ORDER
AUTHORIZING THE TRUSTEE TO ASSUME ESCROW AND BUYBACK AGREEMENT PURSUANT TO 11 U.S.C. §
365(A); MEMORANDUM OF POINTS OF AUTHORITIES; AND DECLARATION OF RICHARD A. MARSHACK IN
SUPPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
October 28, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 28, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on October 28, 2019, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.


 Via Personal Delivery                                                             Via Email
 PRESIDING JUDGE’S COPY                                                            Attorneys for Plaintiffs
 Bankruptcy Judge Erithe A. Smith.                                                 Aram Ordubegian – aram.ordubegian@arentfox.com
 United States Bankruptcy Court, Central District of California                    Gary D. Fields – gary@fieldslawcorp.com
 Ronald Reagan Federal Building and Courthouse                                     Brian Kabateck – bsk@kbklawyers.com
 411 West Fourth Street, Suite 5040 / Courtroom 5A
 Santa Ana, CA 92701-4593


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  October 28, 2019               Chanel Mendoza                                                  /s/ Chanel Mendoza
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4848-9195-7675, v. 1
        Case 8:18-bk-13864-ES                     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                      Desc
                                                   Main Document    Page 65 of 69

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Continued.
        DEBTOR FRIENDLY VILLAGE MHP ASSOCIATES LP: Howard Camhi hcamhi@ecjlaw.com,
          tcastelli@ecjlaw.com; amatsuoka@ecjlaw.com
        CREDITOR ESTATE OF DAVE DAHLSTROM: Gary Fields meagan@fieldslawcorp.com,
          anna@fielslawcorp.com
        TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
          8649808420@filings.docketbird.com
        RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
          rmarshack@iq7technology.com
        TRUSTEE RICHARD A MARSHACK (TR): Kristine A Thagard kthagard@marshackhays.com,
          8649808420@filings.docketbird.com
        INTERESTED PARTY COURTESY NEF: Jeffrey G Thomas jgthomas128@gmail.com,
          usoldit@hotmail.com
        UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
          8649808420@filings.docketbird.com

2. SERVED BY UNITED STATES MAIL:
 DEBTOR / MAIL REDIRECTED TO   US TRUSTEE                                                                   ATTORNEY FOR TRUSTEE
 TRUSTEE                       UNITED STATES TRUSTEE (SA)                                                   ARTHUR GREBOW
 FRIENDLY VILLAGE MHP          411 W FOURTH ST., SUITE 7160                                                 GREBOW & RUBIN LLP
 ASSOCIATES LP                 SANTA ANA, CA 92701-4500                                                     16133 VENTURA BLVD STE 260
 320 NORTH PARK VISTA STREET                                                                                ENCINO, CA 91436
 ATTENTION : OFFICE
 ANAHEIM, CA 92806-3722

 CONSULTANT FOR TRUSTEE                            MANAGEMENT COMPANY FOR                                   ACCOUNTANT FOR TRUSTEE
 FORCE TEN PARTNERS LLC                            TRUSTEE                                                  KARL T. ANDERSON
 20341 SW BIRCH ST STE 220                         INVESTORS' PROPERTY SERVICES                             340 S. FARRELL DR.
 NEWPORT BEACH, CA 92660                           26020 ACERO STE 200                                      SUITE A210
                                                   MISSION VIEJO, CA 92691                                  PALM SPRINGS, CA 92262

 INTERESTED PARTY                                  INTERESTED PARTY                                         INTERESTED PARTY
 LISA R. CAMPBELL, ATTORNEY III                    SHIKARI NAKAGAWA-OTA, REHS,                              TAYLOR M. ANDERSON, DEPUTY
 LEGAL AFFAIRS DIVISION,                           CHIEF ENVIRONMENTAL HEALTH                               CITY ATTORNEY
 HOUSING & COMMUNITY                               SPECIALIST                                               LONG BEACH CITY ATTORNEY'S
 DEVELOPMENT                                       SOLID WASTE MANAGEMENT                                   OFFICE
 2020 W EL CAMINO AVENUE,                          INSPECTION & ENFORCEMENT                                 411 W OCEAN BLVD, 9TH FLOOR
 SUITE 525                                         PROGRAM, LOCAL ENFORCEMENT                               LONG BEACH, CA 90802
 SACRAMENTO, CA 95833                              AGENCY (LEA)
                                                   5050 COMMERCE DRIVE
                                                   BALDWIN PARK, CA 91706

 INTERESTED PARTY                                  INTERESTED PARTY                                         AGENT FOR SERVICE
 JAMES IAN STANG                                   JEFFREY I. GOLDEN                                        ADMIRAL INSURANCE
 PACHULSKI STANG ZIEHL &                           WEILAND GOLDEN GOODRICH                                  C/O MR. STACY D. BROWN
 JONES LLP                                         650 TOWN CENTER DRIVE #600                               FREBERG ENVIRONMENTAL
 10100 SANTA MONICA BLVD,                          COSTA MESA, CA 92626                                     INSURANCE, INC.
 13TH FL                                                                                                    2000 SOUTH COLORADO BLVD,
 LOS ANGELES, CA 90067-4100                                                                                 TOWER II, SUITE 800
                                                                                                            DENVER, CO 80222




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4848-9195-7675, v. 1
        Case 8:18-bk-13864-ES                     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                      Desc
                                                   Main Document    Page 66 of 69

 AGENT FOR SERVICE                                 AGENT FOR SERVICE                                        AGENT FOR SERVICE
 AIG PROPERTY CASUALTY CO. /                       AMERICAN RELIABLE INSURANCE CO.                          ASPEN SPECIALTY INSURANCE
 CHARTIS                                           AGENT FOR SERVICE OF PROCESS                             COMPANY
 AGENT FOR SERVICE OF                              NATIONAL REGISTERED AGENTS,                              AGENT FOR SERVICE OF PROCESS
 PROCESS                                           INC.                                                     CORPORATION SERIVCE
 CORPORATION SERIVCE                               881 WEST SEVENTH STREET, SUITE                           COMPANY DOING BUSINESS IN CA
 COMPANY DOING BUSINESS IN                         930                                                      AS CSC LAWYERS
 CA AS CSC LAWYERS                                 LOS ANGELES, CA 90017                                    INCORPORATING SERVICE
 INCORPORATING SERVICE                                                                                      251 LITTLE FALLS DR
 2710 GATEWAY OAKS DRIVE,                                                                                   WILMINGTON, DE 19808
 SUITE 150N
 SACRAMENTO, CA 95833

 AGENT FOR SERVICE                                 AGENT FOR SERVICE                                        AGENT FOR SERVICE
 AXIS INSURANCE COMPANY                            FIRST AMERICAN PROPERTY &                                GOTHAM INSURANCE & FINANCIAL
 AGENT FOR SERVICE OF                              CASUALTY                                                 SERVICES CORP.
 PROCESS                                           AGENT FOR SERVICE OF PROCESS                             AGENT FOR SERVICE OF PROCESS
 CORPORATION SERIVCE                               CORPORATION SERIVCE COMPANY                              BUSINESS FILINGS
 COMPANY DOING BUSINESS IN                         DOING BUSINESS IN CA AS CSC                              INCORPORATED
 CA AS CSC LAWYERS                                 LAWYERS INCORPORATING SERVICE                            187 WOLF ROAD, SUITE 101
 INCORPORATING SERVICE                             251 LITTLE FALLS DR                                      ALBANY, NY 12205
 251 LITTLE FALLS DR                               WILMINGTON, DE 19808
 WILMINGTON, DE 19808

 AGENT FOR SERVICE                                 AGENT FOR SERVICE                                        AGENT FOR SERVICE
 INTERSTATE (SUBSIDIARY OF                         NATIONAL UNION FIRE INS. CO. OF                          THE TRAVELERS CASUALTY
 FIREMAN'S FUND INS. CO.)                          PITTSBURGH, PA                                           COMPANY
 AGENT FOR SERVICE OF                              AGENT FOR SERVICE OF PROCESS                             AGENT FOR SERVICE OF PROCESS
 PROCESS                                           CORPORATION SERIVCE COMPANY                              CORPORATION SERIVCE
 CT CORPORATION SYSTEM                             DOING BUSINESS IN CA AS CSC                              COMPANY DOING BUSINESS IN CA
 881 WEST SEVENTH STREET,                          LAWYERS INCORPORATING SERVICE                            AS CSC LAWYERS
 SUITE 930                                         2710 GATEWAY OAKS DRIVE, SUITE                           INCORPORATING SERVICE
 LOS ANGELES, CA 90017                             150N                                                     251 LITTLE FALLS DR
                                                   SACRAMENTO, CA 95833                                     WILMINGTON, DE 19808

 AGENT FOR SERVICE                                 AGENT FOR SERVICE                                        ATTORNEY FOR ADMIRAL
 TOKIO MARINE SPECIALTY                            WESCO INSURANCE CO.                                      INSURANCE
 INSURANCE COMPANY                                 AGENT FOR SERVICE OF PROCESS                             LYNN TRANG, ESQ.
 AGENT FOR SERVICE OF                              CORPORATION SERIVCE COMPANY                              WALSH MCKEAN FURCOLO LLP
 PROCESS                                           DOING BUSINESS IN CA AS CSC                              550 WEST C STREET, SUITE 950
 CT CORPORATION SYSTEM                             LAWYERS INCORPORATING SERVICE                            SAN DIEGO, CA 92101
 111 EIGHTH AVE, 13TH FL                           2710 GATEWAY OAKS DRIVE, SUITE
 NEW YORK, NY 10011                                150N
                                                   SACRAMENTO, CA 95833

 ATTORNEY FOR AIG SPECIALTY                        ATTORNEY FOR AMERICAN                                    ATTORNEY FOR GOTHAM
 INSURANCE COMPANY                                 RELIABLE INSURANCE COMPANY                               INSURANCE COMPANY
 W. DAVE CAMPAGNE, ESQ.,                           LIMOR LEHAVI, ESQ.                                       LAWRENCE A. TABB, ESQ.,
 STEPHEN R. WONG, ESQ.                             MOKRI VANIS & JONES, LLP                                 STEPHEN M. GREEN, ESQ.
 SINNOTT, PUEBLA, CAMPAGNE &                       4100 NEWPORT PLACE DR., SUITE 840                        MUSICK PEELER & GARRETT, LLP
 CURET APLC                                        NEWPORT BEACH, CA 92660                                  ONE WILSHIRE BOULEVARD, SUITE
 2000 POWELL STREET, SUITE 830                                                                              2000
 EMERYVILLE, CA 94608-1816                                                                                  LOS ANGELES, CA 90017



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4848-9195-7675, v. 1
        Case 8:18-bk-13864-ES                     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                      Desc
                                                   Main Document    Page 67 of 69

 ATTORNEY FOR INTERSTATE                           ATTORNEY FOR NATIONAL UNION                              NEW ADDR 2/4/19
 FIRE AND CASUALTY COMPANY                         FIRE INSURANCE COMPANY OF                                ATTORNEY FOR STATE COURT
 MARY E. MCPHERSON, ESQ.,                          PITTSBURGH, PA                                           LITIGATION
 YVONNE M. SCHULTE, ESQ.                           ANDREW D. HEROLD, ESQ. , DAVID G.                        DAVID E WOOD
 TRESSLER LLP                                      HACKETT, ESQ., SAMUEL J. MORRIS,                         BARNES & THORNBURG LLP
 2 PARK PLAZA, SUITE 1050                          ESQ.                                                     2029 CENTURY PARK EAST STE
 IRVINE, CA 92614                                  HEROLD & SAGER                                           300
                                                   50 SECOND STREET, SUITE 200                              LOS ANGELES, CA 90067
                                                   ENCINITAS, CA 92024

 ATTORNEY FOR STATE COURT                          ATTORNEY FOR WESCO INSURANCE                             ATTORNEY FOR KORT & SCOTT
 LITIGATION                                        COMPANY                                                  FINANCIAL GROUP
 JOSHUA ROSENBERG                                  TUNG KHUU, ESQ.                                          AND SIERRA CORPORATE
 BARNES & THORNBURG LLP                            NIELSEN, HALEY & ABBOTT LLP                              MANAGEMENT, INC.
 2029 CENTURY PARK EAST STE                        100 SMITH RANCH ROAD, SUITE 350                          AIRENE WILLIAMSON, ESQ.
 300                                               SAN RAFAEL, CA 94903                                     320 N. PARK VISTA STREET
 LOS ANGELES, CA 90067                                                                                      ANAHEIM, CA 92806

 ATTORNEY FOR KORT & SCOTT                         ATTORNEY FOR FRIENDLY VILLAGE                            CARRIER
 FINANCIAL GROUP                                   MOBILE ASSOCIATES, LP                                    ADMIRAL INSURANCE
 AND SIERRA CORPORATE                              A. RAYMOND HAMRICK, III, ESQ.                            ATTN: OFFICER, A MANAGING OR
 MANAGEMENT, INC.                                  HAMRICK & EVANS LLP                                      GENERAL AGENT, OR TO ANY
 RICHARD E. HASKIN, ESQ.                           2600 W OLIVE AVENUE, SUITE 1020                          OTHER AGENT AUTHORIZED BY
 GIBBS, GIDEN, LOCHER TURNER                       BURBANK, CA 92660                                        APPOINTMENT OR LAW TO
 SENET & WITTBRODT LLP                                                                                      RECEIVE SERVICE
 1880 CENTURY PARK EAST, 12TH                                                                               1000 HOWARD BLVD., SUITE 300
 FLOOR                                                                                                      PO BOX 5430
 LOS ANGELES, CA 90067                                                                                      MOUNT LAUREL, NJ 08054

 CARRIER                                           CARRIER                                                  CARRIER
 ASPEN SPECIALTY INSURANCE                         AXIS INSURANCE COMPANY                                   AXIS INSURANCE COMPANY
 COMPANY                                           ATTN: OFFICER, A MANAGING OR                             C/O BROWN & BROWN INSURANCE
 C/O ASPEN SPECIALTY                               GENERAL AGENT, OR TO ANY OTHER                           OF AZ
 INSURANCE MANAGEMENT, INC.                        AGENT AUTHORIZED BY                                      2800 N. CENTRAL AVE., #1100
 135 MAIN STREET, SUITE 1950                       APPOINTMENT OR LAW TO RECEIVE                            PO BOX 2800
 SAN FRANCISCO, CA 94105                           SERVICE                                                  PHOENIX, AZ 85004
                                                   11680 GREAT OAKS WAY, SUITE 500
                                                   ALPHARETTA, GA 30022

 CARRIER                                           CARRIER                                                  CARRIER
 FIRST AMERICAN PROPERTY &                         PHILADELPHIA INSURANCE                                   THE TRAVELERS CASUALTY
 CASUALTY                                          COMPANIES                                                COMPANY
 ATTN: LARRY DAVIDSON, CEO                         ATTN: ROBERT D. OLEARY, JR.,                             ATTN: NICHOLAS SEMINARA, CEO
 4 FIRST AMERICAN WAY                              PRESIDENT                                                ONE TOWER SQUAR
 SANTA ANA, CA 92707                               ONE BALA PLAZA, SUITE 100                                HARTFORD, CT 06183
                                                   BALA CYNWYD, PA 19004

 CARRIER                                           CREDITOR / POC ADDRESS                                   CREDITOR / POC ADDRESS
 TOKIO MARINE SPECIALTY                            AIG PROPERTY CASUALTY COMPANY                            AIG PROPERTY CASUALTY, INC.
 INSURANCE COMPANY                                 CHARTIS SPECIALTY INSURANCE                              KEVIN J. LAMER, AUTHORIZED
 ATTN: ROBERT D. OLEARY, JR.,                      COMPANY                                                  REPRESENTATIVE
 PRESIDENT                                         STEPHEN WONG                                             80 PINE STREET, 13TH FLOOR
 ONE BALA PLAZA, SUITE 100                         2000 POWELL STREET, SUITE 830                            NEW YORK, NY 10005
 BALA CYNWYD, PA 19004                             EMERYVILLE, CA 94608


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4848-9195-7675, v. 1
        Case 8:18-bk-13864-ES                     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                      Desc
                                                   Main Document    Page 68 of 69

 ATTORNEY FOR KORT & SCOTT                         ATTORNEY FOR FRIENDLY VILLAGE                            ATTORNEY FOR FRIENDLY
 FINANCIAL GROUP                                   GP, LLC                                                  VILLAGE MOBILE ASSOCIATES, LP
 BOIS SCHILLER FLEXNER LLP                         BREMER WHYTE BROWN & O'MEARA                             BUCHALTER, A PROFESSIONAL
 JEANNE FUGATE; MICHAEL                            LLP                                                      CORPORATION
 LESLIE; KELLY PERIGOE; GAYCE                      CHRISTOPHER CUMMISKY, MICHAEL                            MARIAM BICKNELL, ANNE MARIE
 ZELPHIN                                           D'ANDREA, ROCHELLE RAJZAI,                               ELLIS, MICHAEL PRECIADO,
 725 SOUTH FIGUEROA STREET,                        JENNIFER RAZZANO, CAITLIN SALATA                         SAMUEL SCHLEIER, ELENI SWANK,
 31ST FLOOR                                        21215 BURBANK BOULEVARD, SUITE                           GARY WOLENSKY
 LOS ANGELES, CA 90017                             500                                                      18400 VON KARMAN AVE, SUITE
                                                   WOODLAND HILLS, CA 91367                                 800
                                                                                                            IRVINE, CA 92612

 ATTORNEY FOR FRIENDLY                             ATTORNEY FOR ALON US ENERGY                              ATTORNEY FOR FRIENDLY
 VILLAGE GP, LLC; FRIENDLY                         AND PARAMOUNT PETROLEUM                                  VILLAGE ENTITITES, KORT &
 VILLAGE MHP ASSOCIATES, LP,                       CORPORATION                                              SCOTT FINANCIAL GROUP, AND
 AND SIERRA CORPORATE                              PERKINS COIE LLP                                         SIERRA CORPORATE
 MANAGEMENT, INC.                                  MEREDITH WEINBERG                                        MANAGEMENT
 COOKSEY TOOLEN GAGE DUFFY                         1201 THIRD AVENUE, SUITE 4900                            WOOD SMITH HENNING & BERMAN
 & WOOG                                            SEATTLE, WA 98101                                        LLP
 BEN GAGE, THERESA                                                                                          VICTORIA ERSOFF, EMIL
 LAZORISAK, ROBERT                                                                                          MACASINAG, MATTHEW ROCHLIN,
 MATRANGA, MATTHEW PAHL,                                                                                    THOMAS VANDENBURG
 PHILLIP WOOG                                                                                               10960 WILSHIRE BOULEVARD, 18TH
 535 ANTON BOULEVARD, 10TH                                                                                  FLOOR
 FLOOR                                                                                                      LOS ANGELES, CA 90024
 COSTA MESA, CA 92626

 ATTORNEY FOR CITY OF LONG                         ATTORNEY FOR KORT & SCOTT                                ATTORNEY FOR CHEVRONS USA
 BEACH                                             FINANCIAL GROUP, SIERRA                                  INC.
 RICHARDS WATSON & GERSHON                         CORPORATE MANAGEMENT, INC.                               STEPTOE & JOHNSON LLP
 LISA BOND, PATRICK SKAHAN                         AND FRIENDLY VILLAGE MHP                                 JASON LEVIN, JENNIFER
 355 SOUTH GRAND AVENUE,                           ASSOCIATES, LP                                           BONNEVILLE, JOO CHA WEBB
 40TH FLOOR                                        BERKES CRANE ROBINSON & SEAL                             633 WEST FIFTH STREET, SUITE
 LOS ANGELES, CA 90071-3101                        LLP                                                      700
                                                   STEVEN CRANE, PETER MARCUS                               LOS ANGELES, CA 90071
                                                   515 SOUTH FIGUEROA STREET, SUITE
                                                   1500
                                                   LOS ANGELES, CA 90071

 ATTORNEY FOR KORT FAMILY                          INTERESTED PARTY                                         INTERESTED PARTY
 TRUST U/D/T DECEMBER 1, 2004                      CITY NATIONAL BANK                                       DANIEL C. FISCHER
 AND AMENDED NOVEMBER 2,                           DEDE VEGA, ASSISTANT VICE                                14751 PLAZA DRIVE, SUITE H
 2006                                              PRESIDENT AND TRUST OFFICER                              TUSTIN, CALIFORNIA 92780
 AND MICHAEL H. SCOTT                              555 SOUTH FLOWER STREET, 11TH
 REVOCABLE TRUST U/D/T                             FLOOR
 AUGUST 15, 2007                                   LOS ANGELES, CA 90071
 RAYMOND P. BOUCHER
 BOUCHER LLP
 21600 OXNARD STREET, SUITE
 600
 WOODLAND HILLS, CA 91367




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4848-9195-7675, v. 1
        Case 8:18-bk-13864-ES                     Doc 119 Filed 10/28/19 Entered 10/28/19 14:28:35                                      Desc
                                                   Main Document    Page 69 of 69

 INTERESTED PARTY                                  INTERESTED PARTY
 MICHAEL MOWREY                                    WALTER E. NOVICK
 2600 AUGUSTA                                      7942 AVENIDA KIRJAH
 TUSTIN, CALIFORNIA 92782                          LA JOLLA, CALIFORNIA 92037




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4848-9195-7675, v. 1
